Exhibit 10.40

LEASE AGREEMENT

(DATA CENTER)

BETWEEN

CHOICEPOINT INC.

(“ChoicePoint”)

AND

BNP PARIBAS LEASING CORPORATION

(“BNPPLC”)

December 8, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page 1    TERM    3    (A)    Scheduled Term    3    (B)    Extension of
the Term    3 2    USE AND CONDITION OF THE PROPERTY    4    (A)    Use    4   
(B)    Condition of the Property    4    (C)    Consideration for and Scope of
Waiver    5 3    RENT    5    (A)    Base Rent Generally    5    (B)   
Calculation of and Due Dates for Base Rent    5       (1)    Determination of
Payment Due Dates Generally    5       (2)    Special Adjustments to Base Rent
Payment Dates and Periods    6       (3)    Base Rent Formula    6    (C)   
Additional Rent    6    (D)    Upfront Fee and Arrangement Fee    6    (E)   
Administrative Fees    7    (F)    No Demand or Setoff    7    (G)    Default
Interest and Order of Application    7    (H)    Calculations by BNPPLC Are
Conclusive    7 4    NATURE OF THIS AGREEMENT    7    (A)    “Net” Lease
Generally    7    (B)    No Termination    7    (C)    Characterization of this
Lease    8 5    PAYMENT OF EXECUTORY COSTS AND LOSSES RELATED TO THE PROPERTY   
10    (A)    Local Impositions    10    (B)    Increased Costs; Capital Adequacy
Charges    10    (C)    ChoicePoint’s Payment of Other Losses; General
Indemnification    12    (D)    Exceptions and Qualifications to Indemnities   
16    (E)    Refunds and Credits Related to Losses Paid by ChoicePoint    20   
(F)    Reimbursement of Excluded Taxes Paid by ChoicePoint    21    (G)   
Collection on Behalf of Participants    22 6    REPLACEMENT OF PARTICIPANTS   
22    (A)    ChoicePoint’s Right to Substitute Participants    22    (B)   
Conditions to Replacement of Participants    22

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page 7    ITEMS INCLUDED IN THE PROPERTY    23 8    ENVIRONMENTAL    24   
(A)    Environmental Covenants by ChoicePoint    24    (B)    Right of BNPPLC to
do Remedial Work Not Performed by ChoicePoint    24    (C)    Environmental
Inspections and Reviews    25    (D)    Communications Regarding Environmental
Matters    25 9    INSURANCE REQUIRED AND CONDEMNATION    27    (A)    Liability
Insurance    27    (B)    Property Insurance    27    (C)    Failure to Obtain
Insurance    28    (D)    Condemnation    28    (E)    Waiver of Subrogation   
29 10    APPLICATION OF INSURANCE AND CONDEMNATION PROCEEDS    29    (A)   
Collection and Application of Insurance and Condemnation Proceeds Generally   
29    (B)    Advances of Escrowed Proceeds to ChoicePoint    30    (C)   
Application of Escrowed Proceeds as a Qualified Prepayment    30    (D)    Right
of ChoicePoint to Receive and Apply Remaining Proceeds Below a Certain Level   
31    (E)    Special Provisions Applicable After an Event of Default    31   
(F)    ChoicePoint’s Obligation to Restore    31    (G)    Takings of All or
Substantially All of the Property    31    (H)    If Remaining Proceeds Exceed
the Lease Balance    32 11    ADDITIONAL REPRESENTATIONS, WARRANTIES AND
COVENANTS OF CHOICEPOINT CONCERNING THE PROPERTY    32    (A)    Operation and
Maintenance    32    (B)    Debts for Construction, Maintenance, Operation or
Development    33    (C)    Repair, Maintenance, Alterations and Additions    34
   (D)    Development Authority Lease; Bond Security and Permitted Encumbrances
   34    (E)    Books and Records Concerning the Property    35 12    ASSIGNMENT
AND SUBLETTING BY CHOICEPOINT    35    (A)    BNPPLC’s Consent Required    35   
(B)    Consent Not a Waiver    36 13    ASSIGNMENT BY BNPPLC    36    (A)   
Restrictions on Transfers    36    (B)    Effect of Permitted Transfer or other
Assignment by BNPPLC    37 14    BNPPLC’S RIGHT TO ENTER AND TO PERFORM FOR
CHOICEPOINT    37

 

(iii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page    (A)    Right to Enter    37    (B)    Performance for ChoicePoint
   37 15    REMEDIES    38    (A)    Traditional Lease Remedies    38    (B)   
Foreclosure Remedies    40    (C)    Notice Required So Long As the Purchase
Option Continues Under the Purchase Agreement    40    (D)    Enforceability   
41    (E)    Remedies Cumulative    41 16    DEFAULT BY BNPPLC    41 17    QUIET
ENJOYMENT    41 18    SURRENDER UPON TERMINATION    42 19    HOLDING OVER BY
CHOICEPOINT    42 20    RECORDING MEMORANDUM    42 21    INDEPENDENT OBLIGATIONS
EVIDENCED BY OTHER OPERATIVE DOCUMENTS    42 22    AMENDMENT AND RESTATEMENT OF
CHOICEPOINT’S PRIOR LEASE    43

Exhibits and Schedules

 

Exhibit A    Legal Description Exhibit B    Georgia Lien and Foreclosure
Provisions

 

(iv)



--------------------------------------------------------------------------------

LEASE AGREEMENT

(DATA CENTER)

This LEASE AGREEMENT (DATA CENTER) (this “Lease”), dated as of December 8, 2006
(the “Effective Date”), is made by and between BNP PARIBAS LEASING CORPORATION
(“BNPPLC”), a Delaware corporation, and CHOICEPOINT INC. (“ChoicePoint”), a
Georgia corporation.

RECITALS

Contemporaneously with the execution of this Lease, BNPPLC and ChoicePoint are
executing a Common Definitions and Provisions Agreement (Data Center) dated as
of the Effective Date (the “Common Definitions and Provisions Agreement”), which
by this reference is incorporated into and made a part of this Lease for all
purposes. As used in this Lease, capitalized terms defined in the Common
Definitions and Provisions Agreement and not otherwise defined in this Lease are
intended to have the respective meanings assigned to them in the Common
Definitions and Provisions Agreement.

At the request of ChoicePoint and to facilitate the transactions contemplated in
the Operative Documents, BNPPLC is accepting the following from SUNTRUST EQUITY
FUNDING, LLC (the “Prior Owner”), a Delaware limited liability company,
contemporaneously with the execution of this Lease: (1) an assignment of the
Development Authority Lease, under which BNPPLC is acquiring a leasehold estate
in the Land described in Exhibit A and improvements on the Land; and (2) a
transfer of the Bonds and the Bond Security.

ChoicePoint is already in possession of the Land as the lessee under
ChoicePoint’s Prior Lease.

In anticipation of BNPPLC’s acquisition of the leasehold estate created by the
Development Authority Lease and other property described below, BNPPLC and
ChoicePoint have reached agreement as to the terms and conditions upon which
BNPPLC is willing to sublease to ChoicePoint the Land and the Improvements, and
by this Lease BNPPLC and ChoicePoint desire to evidence such agreement and to
amend and restate ChoicePoint’s Prior Lease in its entirety.

GRANTING CLAUSES

BNPPLC does hereby LEASE, DEMISE and LET unto ChoicePoint for the Term (as
hereinafter defined) all right, title and interest of BNPPLC, now owned or
hereafter acquired, in and to the following, excluding the Bond Security and the
Underlying Purchase Options:

(1) the Land, including the lessee’s leasehold estate under the Development
Authority Lease assigned to BNPPLC by the Prior Owner and any interests that
BNPPLC may acquire from the Development Authority by exercise of the purchase
option set forth



--------------------------------------------------------------------------------

in the Development Authority Lease;

(2) any and all Improvements;

(3) all easements and other rights appurtenant to the Land or to the
Improvements; and

(4) (A) any land lying within the right-of-way of any street, open or proposed,
adjoining the Land, (B) any sidewalks and alleys adjacent to the Land, and
(C) any strips and gores between the Land and abutting land.

BNPPLC’s interest in all property described in clauses (1) through (4) above
(including the leasehold estate in the Land and Improvements acquired by BNPPLC
under the Development Authority Lease) is hereinafter referred to collectively
as the “Real Property”.

To the extent, but only to the extent, that assignable rights or interests in,
to or under the following have been or will be acquired by BNPPLC under the
Development Authority Lease or from the Prior Owner, BNPPLC also hereby grants
and assigns to ChoicePoint for the term of this Lease the right to use and enjoy
(and, in the case of contract rights, to enforce) such rights or interests of
BNPPLC:

(a) any goods, equipment, furnishings, furniture and other tangible personal
property of whatever nature that are located on the Real Property and all
renewals or replacements of or substitutions for any of the foregoing;

(b) the benefits, if any, conferred upon the owner of the Real Property by the
Permitted Encumbrances; and

(c) any permits, licenses, franchises, certificates, and other rights and
privileges against third parties related to the Real Property (other than the
Bond Security or the Underlying Purchase Options).

Such rights and interests of BNPPLC, whether now existing or hereafter arising,
are hereinafter collectively called the “Personal Property”. The Real Property
and the Personal Property are hereinafter sometimes collectively called the
“Property.”

However, the leasehold estate conveyed by this Lease and ChoicePoint’s rights
hereunder are expressly made subject and subordinate to the terms and conditions
of this Lease and the Development Authority Lease, to the Bond Security, to the
matters listed in Exhibit B to the Closing Certificate and all other Permitted
Encumbrances, and to any other claims or encumbrances not constituting Liens
Removable by BNPPLC.

Without limiting the foregoing, it is understood that so long as ChoicePoint
continues to be entitled to possession of the Property pursuant to this Lease,
ChoicePoint’s possession will extend to and include (to the exclusion of BNPPLC)
not only the Improvements, but also the

 

2



--------------------------------------------------------------------------------

Land (subject only to BNPPLC’s limited right of entry on and subject to the
terms and conditions set forth in this Lease), and ChoicePoint will be entitled
to any benefits conferred upon the owner of the Property by Permitted
Encumbrances. Accordingly, it is the intent of the parties that BNPPLC will not
assume or retain responsibility for the condition of the Land or the
Improvements or for any obligations undertaken by ChoicePoint under the
Permitted Encumbrances.

GENERAL TERMS AND CONDITIONS

The Property is leased by BNPPLC to ChoicePoint and is accepted and is to be
used and possessed by ChoicePoint upon and subject to the following terms and
conditions:

1 TERM.

(A) Scheduled Term. The term of this Lease (the “Term”) will commence on the
Effective Date and will end on the first Business Day of January, 2012, unless
extended as provided in subparagraph 1(B) or sooner terminated as expressly
provided in other provisions of this Lease.

(B) Extension of the Term. The Term may be extended at the option of ChoicePoint
for up to two successive periods of five years each; provided, however, that
prior to each such extension the following conditions must have been satisfied:
(A) ChoicePoint must have delivered a notice of its election to exercise the
option at least one hundred eighty days prior to the end of the Term, and prior
to the commencement of any such extension BNPPLC and ChoicePoint must have
agreed in writing upon, and received the written consent and approval of
BNPPLC’s Parent and all Participants (other than Participants being replaced at
the request of ChoicePoint as provided in Paragraph 6) to, (1) such extension
and a corresponding extension of the date specified in clause (1) of the
definition of Designated Sale Date in the Common Definitions and Provisions
Agreement, and (2) an adjustment to the Rent that ChoicePoint will be required
to pay during the extension, it being expected that the Rent for the extension
may be different than the Rent required for the original Term or any prior
extension, and it being understood that the Rent for any extension must in all
events be satisfactory to all of BNPPLC, the Participants and ChoicePoint, each
in its sole and absolute discretion; (B) at the time of ChoicePoint’s exercise
of its option to extend, no Default has occurred and is continuing and no
Default will result from the extension; (C) immediately prior to any such
extension, this Lease must then remain in effect; (D) if this Lease has been
assigned by ChoicePoint, then ChoicePoint must have executed a guaranty (or
confirmed an existing guaranty, if applicable), guaranteeing ChoicePoint’s
assignee’s obligations under the Operative Documents throughout such extended
Term; and (E) in the case of any extension which would cause the Term to extend
beyond the term of the Development Authority Lease, BNPPLC, ChoicePoint and the
Development Authority must all have agreed upon an extension of the Developer
Authority Lease so that it continues beyond the Term, as extended, or
(alternatively) BNPPLC must have been able to purchase the Land, Improvements
and other property covered by the Development Authority Lease by exercise of the
purchase option provided therein. With respect to the condition that BNPPLC, the
Participants and ChoicePoint must have agreed upon the Rent required for any

 

3



--------------------------------------------------------------------------------

extension of the Term, none of them are willing to submit to a risk of liability
or loss of rights hereunder for being judged unreasonable. Accordingly, each of
BNPPLC, the Participants and ChoicePoint will have sole and absolute discretion
in making its determination, and both ChoicePoint and BNPPLC hereby disclaim
(and acknowledge that Participants have all disclaimed) any obligation express
or implied to be reasonable in negotiating the Rent for any such extension.
Subject to the changes to the Rent and satisfaction of the other conditions
listed in this subparagraph, if ChoicePoint exercises its option to extend the
Term as provided in this subparagraph, this Lease will continue in full force
and effect, and the leasehold estate hereby granted to ChoicePoint will continue
without interruption and without any loss of priority over other interests in or
claims against the Property that may be created or arise after the Effective
Date and before the extension.

2 USE AND CONDITION OF THE PROPERTY.

(A) Use. Subject to the terms and conditions of the Development Authority Lease,
the Bond Security and the Permitted Encumbrances, ChoicePoint may use and occupy
the Property during the Term, but only for the following purposes and other
lawful purposes incidental thereto:

(1) general office uses; and

(2) other lawful purposes approved from time to time by BNPPLC, which approval
will not be unreasonably withheld (it being understood, however, that BNPPLC’s
withholding of such approval will be reasonable if BNPPLC determines in good
faith that giving the approval may materially increase BNPPLC’s risk of
liability for any existing or future environmental problem).

(B) Condition of the Property. ChoicePoint acknowledges that it has carefully
and fully inspected the Property and accepts the Property in its present state,
AS IS, and without any representation or warranty, express or implied, as to the
condition of such property or as to the use which may be made thereof.
ChoicePoint also accepts the Property without any covenant, representation or
warranty, express or implied, by BNPPLC, by any Participant or by any Affiliate
of BNPPLC or any Participant regarding the title thereto or the rights of any
parties in possession of any part thereof, except as expressly set forth in
Paragraph 17. Neither BNPPLC nor any of the Participants will be responsible for
any latent or other defect or change of condition in the Land, Improvements or
other Property or for any violations with respect thereto of Applicable Laws.
Further, neither BNPPLC nor any Participant will be required to furnish to
ChoicePoint any facilities or services of any kind, including water, phone,
sewer, steam, heat, gas, air conditioning, electricity, light or power.

 

4



--------------------------------------------------------------------------------

(C) Consideration for and Scope of Waiver. The provisions of subparagraph 2(B)
have been negotiated by BNPPLC and ChoicePoint as being consistent with the Rent
payable under this Lease, and such provisions are intended to be a complete
exclusion and negation of any representations or warranties of BNPPLC, of the
Participants and of the Affiliates of BNPPLC and the Participants, express or
implied, with respect to the Property that may arise pursuant to any law now or
hereafter in effect or otherwise, except as expressly set forth herein.

3 RENT.

(A) Base Rent Generally. On each Base Rent Date through the end of the Term,
ChoicePoint must pay BNPPLC rent (“Base Rent”), calculated as provided below .
Each payment of Base Rent must be received by BNPPLC no later than 11:00 a.m.
(Central time) on the date it becomes due; if received after 11:00 a.m. (Central
time) it will be considered for purposes of this Lease as received on the next
following Business Day. At least five days prior to any Base Rent Date upon
which an installment of Base Rent becomes due, BNPPLC will notify ChoicePoint in
writing of the amount of each installment, calculated as provided below. Any
failure by BNPPLC to so notify ChoicePoint, however, will not constitute a
waiver of BNPPLC’s right to payment, but absent such notice ChoicePoint will not
be in default hereunder for any underpayment resulting therefrom if ChoicePoint,
in good faith, reasonably estimates the payment required, makes a timely payment
of the amount so estimated and corrects any underpayment within three Business
Days after being notified by BNPPLC of the underpayment.

(B) Calculation of and Due Dates for Base Rent. Payments of Base Rent will be
calculated and become due as follows:

(1) Determination of Payment Due Dates Generally. For Base Rent Periods subject
to a LIBOR Period Election of six months, Base Rent will be payable in two
installments, with the first installment becoming due on the Base Rent Date that
occurs on the first Business Day of the third calendar month following the
commencement of such Base Rent Period, and with the second installment becoming
due on the Base Rent Date upon which the Base Rent Period ends. For all other
Base Rent Periods, Base Rent will be due in one installment on the Base Rent
Date upon which the Base Rent Period ends.

(2) Special Adjustments to Base Rent Payment Dates and Periods. Notwithstanding
the foregoing, if ChoicePoint or any Applicable Purchaser purchases BNPPLC’s
interest in the Property pursuant to the Purchase Agreement, any accrued unpaid
Base Rent and all outstanding Additional Rent will be due on the date of
purchase in addition to the purchase price and other sums due to BNPPLC under
the Purchase Agreement.

 

5



--------------------------------------------------------------------------------

(3) Base Rent Formula. Each installment of Base Rent payable for any Base Rent
Period will equal:

 

  $ the Lease Balance on the first day of such Base Rent Period, times

 

  $ the sum of the Effective Rate and the Spread, times

 

  $ the number of days in the period from and including the preceding Base Rent
Date to but not including the Base Rent Date upon which the installment is due,
divided by

 

  $ three hundred sixty.

Only for the purpose of illustration, assume the following for a hypothetical
Base Rent Period: that Qualified Prepayments have been received by BNPPLC,
leaving a Lease Balance of $5,000,000; that the Effective Rate for the Base Rent
Period is 6%; that the Spread is one hundred fifty basis points (150/100 of 1%);
and that such Base Rent Period contains exactly thirty days. Under such
assumptions, Base Rent for the hypothetical Base Rent Period will equal:

$5,000,000 x [6% + 1.50%] x 30/360 = $31,250.

(C) Additional Rent. All amounts which ChoicePoint is required to pay to or on
behalf of BNPPLC pursuant to this Lease, together with every charge, premium,
interest and cost set forth herein which may be added for nonpayment or late
payment thereof, will constitute rent (all such amounts, other than Base Rent,
are herein called “Additional Rent”; and, collectively, Base Rent and Additional
Rent are herein sometimes called “Rent”).

(D) Upfront Fee and Arrangement Fee. In addition to other amounts payable by
ChoicePoint hereunder, contemporaneously with the execution of this Lease
ChoicePoint must pay BNPPLC an upfront fee (the “Upfront Fee”) and an
arrangement fee (the “Arrangement Fee”) as provided in the Term Sheet. Both the
Upfront Fee and the Arrangement Fee will represent Additional Rent for the first
Base Rent Period .

(E) Administrative Fees. In addition to other amounts payable by ChoicePoint
hereunder, contemporaneously with the execution of this Lease and on or before
each anniversary of the Effective Date prior to the Designated Sale Date,
ChoicePoint must pay BNPPLC an annual administrative fee (an “Administrative
Fee”) as provided in the Term Sheet. Each payment of an Administrative Fee will
represent Additional Rent for the first Base Rent Period during which it first
becomes due.

(F) No Demand or Setoff. Except as expressly provided herein, ChoicePoint must
pay all Rent without notice or demand and without counterclaim, deduction,
setoff or defense.

(G) Default Interest and Order of Application. All Rent will bear interest, if
not paid

 

6



--------------------------------------------------------------------------------

when first due, at the Default Rate in effect from time to time from the date
due until paid; provided, that nothing herein contained will be construed as
permitting the charging or collection of interest at a rate exceeding the
maximum rate permitted under Applicable Laws. BNPPLC may apply any amounts paid
by or on behalf of ChoicePoint against any Rent then past due in the order the
same became due or in such other order as BNPPLC elects.

(H) Calculations by BNPPLC Are Conclusive. All calculations by BNPPLC of Base
Rent, Additional Rent or any amount needed to calculate Base Rent (including the
Effective Rate for any Base Rent Period and the Lease Balance) or Additional
Rent will, in the absence of clear and demonstrable error, be conclusive and
binding upon ChoicePoint.

4 NATURE OF THIS AGREEMENT.

(A) “Net” Lease Generally. Subject only to the exceptions listed in
subparagraph 5(D) below, it is the intention of BNPPLC and ChoicePoint that Base
Rent and other payments herein specified will be absolutely net to BNPPLC and
that ChoicePoint must pay all costs, expenses and obligations of every kind
relating to the Property or this Lease which may arise or become due. Further,
it is understood that all amounts payable by ChoicePoint to BNPPLC under this
Lease and the other Operative Documents are expressed as minimum payments to be
made net of any deduction or withholding required under any Applicable Laws.

(B) No Termination. Except as expressly provided in this Lease itself, this
Lease will not terminate, nor will ChoicePoint have any right to terminate this
Lease, nor will ChoicePoint be entitled to any abatement of or setoff against
the Rent, nor will the obligations of ChoicePoint under this Lease be excused,
for any reason whatsoever, including any of the following: (i) any damage to or
the destruction of all or any part of the Property from whatever cause, (ii) the
taking of the Property or any portion thereof by eminent domain or otherwise for
any reason, (iii) the prohibition, limitation or restriction of ChoicePoint’s
use or development of all or any portion of the Property or any interference
with such use by governmental action or otherwise, (iv) any eviction of
ChoicePoint or of anyone claiming through or under ChoicePoint, (v) any default
on the part of BNPPLC under this Lease or any of the other Operative Documents
or any other agreement to which BNPPLC and ChoicePoint are parties, (vi) the
inadequacy in any way whatsoever of the design, construction, assembly or
installation of any improvements, fixtures or tangible personal property
included in the Property (it being understood that BNPPLC has not made, does not
make and will not make any representation express or implied as to the adequacy
thereof), (vii) any latent or other defect in the Property or any change in the
condition thereof or the existence with respect to the Property of any
violations of Applicable Laws, (viii) ChoicePoint’s ownership of any interest in
the Property, (ix) BNPPLC’s exercise of any Underlying Purchase Options, or
(x) any other cause, whether similar or dissimilar to the foregoing, any
existing or future law to the contrary notwithstanding. It is the intention of
the parties hereto that the obligations of ChoicePoint hereunder be separate and
independent of the covenants and agreements of BNPPLC, that Base Rent and all
other sums payable by ChoicePoint hereunder continue to be payable in all events
and that the obligations of ChoicePoint hereunder continue unaffected, unless
the requirement to pay or perform the same have been terminated or limited
pursuant to an express provision of this Lease. Without limiting

 

7



--------------------------------------------------------------------------------

the foregoing, ChoicePoint waives to the extent permitted by Applicable Laws,
except as otherwise expressly provided herein, all rights to which ChoicePoint
may now or hereafter be entitled by law (including any such rights arising
because of any “warranty of suitability” or other warranties implied as a matter
of law) (i) to quit, terminate or surrender this Lease or the Property or any
part thereof or (ii) to any abatement, suspension, deferment or reduction of the
Rent.

(C) Characterization of this Lease.

(1) Both ChoicePoint and BNPPLC intend that (A) for the purposes of determining
the proper accounting for this Lease by ChoicePoint, BNPPLC will be treated as
the owner and landlord of the Property and ChoicePoint will be treated as the
tenant of the Property, and (B) for income tax purposes and real estate,
commercial law (including bankruptcy) and regulatory purposes, (1) this Lease
and the other Operative Documents will be treated as a financing arrangement,
(2) BNPPLC will be deemed a lender making loans to ChoicePoint in the principal
amount equal to the Lease Balance, which loans are secured by the Property, and
(3) ChoicePoint will be treated as the owner of the Property and will be
entitled to all tax benefits available to the owner of the Property. Consistent
with such intent, by the provisions set forth in the attached Exhibit B,
ChoicePoint is granting to BNPPLC a lien upon and mortgaging and warranting
title to the leasehold estate in the Land and Improvements created by the
Development Authority Lease and all rights, titles and interests of ChoicePoint
in and to other Property, WITH POWER OF SALE, to secure all obligations
(monetary or otherwise) of ChoicePoint arising under or in connection with any
of the Operative Documents. Without limiting the generality of the foregoing,
ChoicePoint and BNPPLC desire that their intent as set forth in this
subparagraph be given effect both in the context of any bankruptcy, insolvency
or receivership proceedings concerning ChoicePoint or BNPPLC and in other
contexts. Accordingly, ChoicePoint and BNPPLC expect that in the event of any
bankruptcy, insolvency or receivership proceedings affecting ChoicePoint or
BNPPLC or any enforcement or collection actions arising out of such proceedings,
the transactions evidenced by this Lease and the other Operative Documents will
be characterized and treated as loans made to ChoicePoint by BNPPLC, as an
unrelated third party lender to ChoicePoint, secured by the Property.

(2) Notwithstanding the foregoing, ChoicePoint acknowledges and agrees that none
of BNPPLC or the other Interested Parties has made, or will be deemed to have
made, in the Operative Documents or otherwise, any representations or warranties
concerning how this Lease and the other Operative Documents will be
characterized or treated under applicable accounting rules, income tax,
commercial or real estate law, bankruptcy, insolvency or receivership law or any
other rules or requirements concerning the tax, accounting or legal
characteristics of the Operative Documents. ChoicePoint further acknowledges and
agrees that it is sophisticated and knowledgeable regarding all such matters and
that it has, as it deemed appropriate, obtained from and relied upon its own
professional accountants, counsel and other advisors for such tax, accounting
and legal advice concerning the Operative Documents.

 

8



--------------------------------------------------------------------------------

(3) In any event, ChoicePoint will be required by subparagraph 5(C) below to
indemnify and hold harmless BNPPLC from and against all actual additional taxes
that may arise or become due because of any refusal of taxing authorities to
recognize and give effect to the intention of the parties as set forth in
subparagraph 4(C)(1) (“Unexpected Recharacterization Taxes”), including any
actual, additional income or capital gain tax that may become due because of
payments to BNPPLC of the purchase price upon any sale under the Purchase
Agreement resulting from any insistence of such taxing authorities that BNPPLC
be treated as the “true owner” of the Property for tax purposes (a “Forced
Recharacterization”); provided, however, ChoicePoint will not be required to pay
or reimburse Unexpected Recharacterization Taxes to the extent that they are, in
any given tax year, eliminated or offset by actual savings to BNPPLC because of
additional depreciation deductions or other tax benefits available to BNPPLC in
the same year only by reason of the Forced Recharacterization. To the extent
Unexpected Recharacterization Taxes are eliminated or offset by Unexpected Tax
Savings in a given tax year, including the tax year in which any sale under the
Purchase Agreement occurs, such Unexpected Recharacterization Taxes will
constitute Excluded Taxes as provided in clause (B) of the definition thereof in
the Common Definitions and Provisions Agreement.

5 PAYMENT OF EXECUTORY COSTS AND LOSSES RELATED TO THE PROPERTY.

(A) Local Impositions. Subject only to the exceptions listed in
subparagraph 5(D) below, ChoicePoint must pay or cause to be paid prior to
delinquency all Local Impositions. If requested by BNPPLC from time to time,
ChoicePoint must furnish BNPPLC with receipts or other appropriate evidence
showing payment of all Local Impositions at least ten days prior to the
applicable delinquency date therefor.

Notwithstanding the foregoing, ChoicePoint may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted Local
Imposition, and pending such contest ChoicePoint will not be deemed in default
under any of the provisions of this Lease because of the Local Imposition if
(1) ChoicePoint diligently prosecutes such contest to completion in a manner
reasonably satisfactory to BNPPLC, and (2) ChoicePoint promptly causes to be
paid any amount adjudged by a court of competent jurisdiction to be due, with
all costs, penalties and interest thereon, promptly after such judgment becomes
final; provided, however, in any event each such contest must be concluded and
the contested Local Impositions must be paid by ChoicePoint prior to the
earliest of (i) the date that any criminal prosecution is instituted or overtly
threatened against BNPPLC or its directors, officers or employees because of the
nonpayment thereof or (ii) the date any writ or order is issued under which any
property owned or leased by BNPPLC (including the Property) may be seized or
sold or any other action is taken or overtly threatened against BNPPLC or
against any property owned or leased by BNPPLC because of the nonpayment
thereof, or (iii) any Designated Sale Date upon which, for any reason,
ChoicePoint or an Affiliate of ChoicePoint or any Applicable Purchaser does not
purchase BNPPLC’s interest in the Property pursuant to the Purchase Agreement
for a price (when taken together with any Supplemental Payment paid by
ChoicePoint pursuant to the Purchase Agreement, in the case of a purchase by an
Applicable Purchaser) equal to the Break

 

9



--------------------------------------------------------------------------------

Even Price.

(B) Increased Costs; Capital Adequacy Charges. Subject only to the exceptions
listed in subparagraph 5(D) below:

(1) If there is any increase in the cost to BNPPLC’s Parent or any Participant
of agreeing to make or making, funding or maintaining advances to BNPPLC in
connection with the Property because of any Banking Rules Change, then
ChoicePoint must from time to time (after receipt of a request from BNPPLC’s
Parent or such Participant as provided below) pay to BNPPLC for the account of
BNPPLC’s Parent or such Participant, as the case may be, additional amounts
sufficient to compensate BNPPLC’s Parent or the Participant for such increased
cost. A certificate as to the amount of such increased cost, submitted to BNPPLC
and ChoicePoint by BNPPLC’s Parent or the Participant, will be conclusive and
binding upon ChoicePoint, absent clear and demonstrable error.

(2) BNPPLC’s Parent or any Participant may demand additional payments (“Capital
Adequacy Charges”) if BNPPLC’s Parent or such Participant determines that any
Banking Rules Change affects the amount of capital to be maintained by it and
that the amount of such capital is increased by or based upon the existence of
advances made or to be made to or for BNPPLC to permit BNPPLC to maintain
BNPPLC’s investment in the Property. To the extent that BNPPLC’s Parent or any
Participant demands Capital Adequacy Charges as compensation for the additional
capital requirements reasonably allocable to such investment or advances,
ChoicePoint must pay to BNPPLC for the account of BNPPLC’s Parent or such
Participant, as the case may be, the amount so demanded.

(3) Notwithstanding the foregoing provisions of this subparagraph 5(B),
ChoicePoint will not be obligated to pay any claim for compensation pursuant to
this subparagraph 5(B) that arises or accrues (a) as a result of any change in
the rating assigned to BNPPLC by rating agencies or bank regulators in regard to
BNPPLC’s creditworthiness, record keeping or failure to comply with Applicable
Laws (including U.S. banking regulations applicable to subsidiaries of a bank
holding company), or (b) more than three months prior to the date ChoicePoint is
notified of the intent of BNPPLC’s Parent or a Participant to make a claim for
such charges; provided, that if the Banking Rules Change which results in a
claim for compensation is retroactive, then the three month period will be
extended to include the period of the retroactive effect of such Banking Rules
Change. Further, BNPPLC will cause BNPPLC’s Parent and any Participant that is
an Affiliate of BNPPLC to use commercially reasonable efforts to reduce or
eliminate any claim for compensation pursuant to this subparagraph 5(B),
including a change in the office of BNPPLC’s Parent or such Participant through
which it provides and maintains Funding Advances if such change will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of BNPPLC’s Parent or such Participant, be otherwise
disadvantageous to it. It is understood that ChoicePoint may also request
similar commercial reasonable efforts on

 

10



--------------------------------------------------------------------------------

the part of any Participant that is not an Affiliate of BNPPLC, and if a claim
for additional compensation by any such Participant is not eliminated or waived,
then ChoicePoint may request that BNPPLC replace such Participant as provided in
Paragraph 6. Nothing in this subparagraph will be construed to require BNPPLC’s
Parent or any Participant to create any new office through which to make or
maintain Funding Advances.

(4) Any amount required to be paid by ChoicePoint under this
subparagraph 5(B) will be due ten days after a notice requesting such payment is
received by ChoicePoint from BNPPLC’s Parent or the applicable Participant.

(C) ChoicePoint’s Payment of Other Losses; General Indemnification. Subject only
to the exceptions listed in subparagraph 5(D) below:

(1) Agreement to Indemnify. As directed by BNPPLC, ChoicePoint must pay,
reimburse, indemnify, defend, protect and hold harmless BNPPLC and all other
Interested Parties from and against all Losses (including Environmental Losses)
asserted against or incurred or suffered by any of them at any time and from
time to time by reason of, in connection with, arising out of, or in any way
related to the following:

 

  ! the ownership or alleged ownership of any interest in the Property or the
Rents;

 

  ! the purchase, design, construction, preparation, installation, inspection,
delivery, non-delivery, acceptance, rejection, possession, use, operation,
maintenance, management, rental, lease, sublease, repossession, condition
(including defects, whether or not discoverable), destruction, repair,
alteration, modification, restoration, addition or substitution, storage,
transfer of title, redelivery, return, sale or other disposition of all or any
part of or interest in the Property;

 

  ! the imposition of any Lien (or incurring of any liability to refund or pay
over any amount as a result of any Lien) against all or any part of or interest
in the Property;

 

  ! any failure of the Property or ChoicePoint itself to comply with Applicable
Laws;

 

  ! Permitted Encumbrances or any violation thereof;

 

  ! Hazardous Substance Activities, including those occurring prior to the Term;

 

  !

the negotiation, administration or enforcement of the Operative

 

11



--------------------------------------------------------------------------------

 

Documents or the Participation Agreement;

 

  ! the making or maintenance of Funding Advances;

 

  ! the breach by ChoicePoint of this Lease, any other Operative Document or any
other document executed by ChoicePoint pursuant to or in connection with any
Operative Document;

 

  ! any obligations of BNPPLC under the Closing Certificate (but not obligations
resulting from any breach of the representations and warranties of BNPPLC in
Paragraph 4 thereof);

 

  ! any obligations of BNPPLC under the Development Authority Lease or other
documents referenced therein (including the Bond Security), other than the
obligation to make Underlying Bond Payments; or

 

  ! any bodily or personal injury or death or property damage occurring in or
upon or in the vicinity of the Property through any cause whatsoever.

ChoicePoint’s obligations under this indemnity will apply whether or not any
Interested Party is also indemnified as to the applicable Loss by another
Interested Party and whether or not the Loss arises or accrues because of any
condition of the Property or other circumstance concerning the Property prior to
the Effective Date.

Further, in the event, for income tax purposes, an Interested Party must include
in its taxable income any payment or reimbursement from ChoicePoint which is
required by this indemnity (in this provision, the “Original Indemnity
Payment”), and yet the Interested Party is not entitled during the same taxable
year to a corresponding and equal deduction from its taxable income for the Loss
paid or reimbursed by such Original Indemnity Payment (in this provision, the
“Corresponding Loss”), then ChoicePoint must also pay to such Interested Party
on demand the additional amount (in this provision, the “Additional Indemnity
Payment”) needed to gross up the Original Indemnity Payment for any and all
resulting additional income taxes. That is, ChoicePoint must pay an Additional
Indemnity Payment as is needed so that the Corresponding Loss (computed net of
the reduction, if any, of the Interested Party’s income taxes because of credits
or deductions that are attributable to the Interested Party’s payment or deemed
payment of the Corresponding Loss and that are recognized for tax purposes in
the same taxable year during which the Interested Party must recognize the
Original Indemnity Payment as income) will not exceed the difference computed by
subtracting (i) all income taxes (determined for this purpose based on the
highest marginal income tax rate applicable to corporations for the relevant
period or periods and the highest applicable state or local marginal rates of
such taxing authority applicable to corporations for the relevant period or
periods) imposed upon the Interested Party with

 

12



--------------------------------------------------------------------------------

respect to the Original Indemnity Payment and the Additional Indemnity Payment,
from (ii) the sum of the Original Indemnity Payment and the Additional Indemnity
Payment. (With regard to any payment or reimbursement of an Original Indemnity
Payment, “After Tax Basis” means that such payment or reimbursement is or will
be made together with the additional amount needed to gross up such Original
Indemnity Payment as described in this provision.)

(2) Scope of Indemnities and Releases. EVERY INDEMNITY AND RELEASE PROVIDED IN
THIS LEASE AND THE OTHER OPERATIVE DOCUMENTS FOR THE BENEFIT OF BNPPLC OR OTHER
INTERESTED PARTIES, INCLUDING THE INDEMNITY SET FORTH IN SUBPARAGRAPH 5(C)(1),
WILL APPLY EVEN IF AND WHEN THE SUBJECT MATTER OF THE INDEMNITY OR RELEASE
ARISES OUT OF OR RESULTS FROM THE NEGLIGENCE OR STRICT LIABILITY OF BNPPLC OR
ANY OTHER INTERESTED PARTY, SUBJECT TO THE PROVISIONS OF SUBPARAGRAPH 5(D).
Further, all such indemnities and releases will apply even if insurance obtained
by ChoicePoint or required of ChoicePoint by this Lease or the other Operative
Documents is not adequate to cover Losses against or for which the indemnities
and releases are provided. (However, ChoicePoint’s liability for any failure to
obtain insurance required by this Lease or the other Operative Documents will
not be limited to Losses against which indemnities are provided, it being
understood that the parties have agreed upon insurance requirements for reasons
that extend beyond providing a source of payment for Losses against which BNPPLC
and other Interested Parties may be indemnified by ChoicePoint.)

(3) Nonexclusive List of Costs Covered by Indemnity. Costs and expenses for
which ChoicePoint is responsible on an After Tax Basis pursuant to this
subparagraph 5(C) will include all of the following, except to the extent that
the following are included in the Initial Advance or in the calculation of any
Break Even Price or Make Whole Amount paid to BNPPLC pursuant to the Purchase
Agreement:

 

  ! appraisal fees;

 

  ! filing and recording fees;

 

  ! inspection fees and expenses;

 

  ! brokerage fees and commissions;

 

  ! survey fees;

 

  ! any Breakage Costs;

 

  !

the cost of any Remedial Work or investigation or monitoring

 

13



--------------------------------------------------------------------------------

 

related to Hazardous Substance Activities;

 

  ! reasonable Attorneys’ Fees actually incurred by BNPPLC with respect to the
drafting, negotiation, administration or enforcement of this Lease or the other
Operative Documents; and

 

  ! all taxes (except Excluded Taxes) related to the Property or to the
transactions contemplated in the Operative Documents.

(4) Defense and Settlement of Indemnified Claims.

(a) By notice to ChoicePoint BNPPLC may direct ChoicePoint to assume on behalf
of BNPPLC or any other Interested Party and to conduct with due diligence and in
good faith the defense of and the response to any claim, proceeding or
investigation included in or concerning any Loss for which ChoicePoint is
responsible pursuant to subparagraph 5(C)(1). ChoicePoint must promptly comply
with any such direction using counsel selected by ChoicePoint and reasonably
satisfactory to BNPPLC to represent BNPPLC or the applicable Interested Party.
In the event ChoicePoint fails to promptly comply with any such direction from
BNPPLC, BNPPLC or any other affected Interested Party may contest or settle the
claim, proceeding or investigation using counsel of its own selection at
ChoicePoint’s expense, subject to subparagraph 5(D)(3) if that subparagraph is
applicable.

(b) Also, although subparagraphs 5(D)(3) and 5(D)(4) will apply to tort claims
asserted against any Interested Party related to the Property, the right of an
Interested Party to be indemnified pursuant to this subparagraph 5(C) for taxes
or other payments made to satisfy governmental requirements (“Government
Mandated Payments”) will not be conditioned in any way upon ChoicePoint having
consented to or approved of, or having been provided with an opportunity to
defend against or contest, such Government Mandated Payments. In all cases,
however, including those which may involve Government Mandated Payments, the
rights of each Interested Party to be indemnified will be subject to
subparagraph 5(D)(5).

(5) Payments Due. Any amount to be paid by ChoicePoint under this
subparagraph 5(C) will be due ten days after a notice requesting such payment is
given to ChoicePoint, subject to any applicable contest rights expressly granted
to ChoicePoint by other provisions of this Lease.

(6) Survival. ChoicePoint’s obligations under this subparagraph 5(C) will
survive the termination or expiration of this Lease with respect to Losses
suffered by any Interested Party on or prior to, or by reason of any actual or
alleged occurrence or circumstances on or prior to, the later of the dates upon
which (a) this Lease terminates or expires, or (b) ChoicePoint surrenders
possession and control of the Property.

 

14



--------------------------------------------------------------------------------

(D) Exceptions and Qualifications to Indemnities.

(1) Exceptions. BNPPLC acknowledges and agrees that nothing in Paragraph 4 or
the preceding subparagraphs of this Paragraph 5 will be construed to require
ChoicePoint to pay or reimburse:

!        Excluded Taxes; or

!        Losses incurred or suffered by any Interested Party to the extent
proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of that Interested Party; or

!        Losses that result from any Liens Removable by BNPPLC; or

!        Losses incurred or suffered by any of the Participants in connection
with the negotiation or execution of the Participation Agreement (or supplements
making them parties thereto) or in connection with any due diligence
Participants may undertake before entering into the Participation Agreement; or

!        Local Impositions or other Losses contested, if and so long as they are
contested, by ChoicePoint in accordance with any of the provisions of this Lease
or other Operative Documents which expressly authorize such contests; or

!        any decline in the value of the Property solely by reason of a decline
in general market conditions and not because of any breach of this Lease or
other Operative Documents by ChoicePoint; or

!        any Underlying Bond Payments.

Further, without limiting BNPPLC’s rights (as provided in other provisions of
this Lease and other Operative Documents) to include the following in the
calculation of the Lease Balance, the Break Even Price and the Make Whole Amount
(as applicable) or to collect Base Rent, a Supplemental Payment and other
amounts, the calculation of which depends upon the Lease Balance, BNPPLC
acknowledges and agrees that nothing in Paragraph 4 or the preceding
subparagraphs of this Paragraph 5 will be construed to require ChoicePoint to
pay or reimburse an Interested Party for costs paid by BNPPLC with the proceeds
of the Initial Advance as part of the Transaction Expenses.

(2) Notice of Claims. If an Interested Party receives a written notice of a
claim for taxes or a claim alleging a tort or other unlawful conduct that the
Interested Party believes is covered by the indemnity in subparagraph 5(C)(1),
then such Interested Party will be expected to promptly furnish a copy of such
notice to ChoicePoint. The failure to so provide a copy of the notice will not
excuse ChoicePoint from its obligations under subparagraph 5(C)(1); except that
if such failure continues for more than fifteen

 

15



--------------------------------------------------------------------------------

days after the notice is received by such Interested Party and ChoicePoint is
unaware of the matters described in the notice, with the result that ChoicePoint
is unable to assert defenses or to take other actions which could minimize its
obligations, then ChoicePoint will be excused from its obligation to indemnify
such Interested Party (and any Affiliate of such Interested Party) against
Losses, if any, which would not have been incurred or suffered but for such
failure. For example, if BNPPLC fails to provide ChoicePoint with a copy of a
notice of an overdue tax obligation covered by the indemnity set out in
subparagraph 5(C)(1) and ChoicePoint is not otherwise already aware of such
obligation, and if as a result of such failure BNPPLC becomes liable for
penalties and interest covered by the indemnity in excess of the penalties and
interest that would have accrued if ChoicePoint had been promptly provided with
a copy of the notice, then ChoicePoint will be excused from any obligation to
BNPPLC (or any Affiliate of BNPPLC) to pay the excess.

(3) Withholding of Consent to Settlements Proposed by ChoicePoint. With regard
to any tort claim against an Interested Party for which ChoicePoint undertakes
to defend the Interested Party as provided in subparagraph 5(C)(4)(a), if the
Interested Party unreasonably refuses to consent to a settlement of the claim
which is proposed by ChoicePoint and which will meet the conditions listed in
the next sentence, ChoicePoint’s liability for the cost of continuing the
defense and for any other amounts payable in respect of the claim will be
limited to the total cost for which the settlement proposed by ChoicePoint would
have been accomplished but for the unreasonable refusal to consent. Any such
settlement proposed by ChoicePoint must meet the following conditions: (A) at
the time of the settlement by ChoicePoint, ChoicePoint must pay all amounts
required to release the Interested Party and its property interests from any
further obligation for or liens securing the applicable claim and from any
interest, penalties and other related liabilities, and (B) the settlement or
compromise must not involve an admission of fraud or criminal wrongdoing or
result in some other material adverse consequence to the Interested Party.

(4) Settlements Without the Prior Consent of ChoicePoint.

(a) Except as otherwise provided in subparagraph 5(D)(4)(b), if any Interested
Party settles any tort claim for which it is entitled to be indemnified by
ChoicePoint without ChoicePoint’s consent (which consent will not be
unreasonably withheld), then ChoicePoint may, by notice given to the Interested
Party no later than ten days after ChoicePoint is notified of the settlement,
elect to pay Reasonable Settlement Costs to the Interested Party in lieu of a
payment or reimbursement of actual settlement costs. (With respect to any tort
claim asserted against an Interested Party, “Reasonable Settlement Costs” means
the maximum amount that a prudent Person in the position of the Interested
Party, but able to pay any amount, might reasonably agree to pay to settle the
tort claim, taking into account the nature and amount of the claim, the relevant
facts and circumstances known to such Interested Party at the time of settlement
and the additional Attorneys Fees’ and other costs of defending the claim which
could be anticipated

 

16



--------------------------------------------------------------------------------

but for the settlement.) After making an election to pay Reasonable Settlement
Costs with regard to a particular tort claim and a particular Interested Party,
ChoicePoint will have no right to rescind or revoke the election, despite any
subsequent determination that Reasonable Settlement Costs exceed actual
settlement costs. It is understood that Reasonable Settlement Costs may be more
or less than actual settlement costs and that a final determination of
Reasonable Settlement Costs may not be possible until after ChoicePoint must
decide between paying Reasonable Settlement Costs or paying actual settlement
costs.

(b) Notwithstanding the foregoing, ChoicePoint will have no right to elect to
pay Reasonable Settlement Costs in lieu of actual settlement costs if an
Interested Party settles claims without ChoicePoint’s consent at any time when
an Event of Default has occurred and is continuing or after a failure by
ChoicePoint to conduct with due diligence and in good faith the defense of and
the response to any claim, proceeding or investigation as provided in
subparagraph 5(C)(4)(a).

(c) Except as provided in this subparagraph 5(D)(4), no settlement by any
Interested Party of any claim made against it will excuse ChoicePoint from any
obligation to indemnify the Interested Party against the settlement costs or
other Losses suffered by reason of, in connection with, arising out of, or in
any way related to such claim.

(5) No Authority to Admit Wrongdoing by ChoicePoint or to Bind ChoicePoint to
any Settlement. No Interested Party will under any circumstances have any
authority to bind ChoicePoint to an admission of wrongdoing or responsibility to
any third party claimant with regard to matters for which such Interested Party
claims a right to indemnification from ChoicePoint under this Lease.

Further, nothing herein contained, including the foregoing provisions concerning
settlements by Interested Parties of indemnified Losses, will be construed as
authorizing any Interested Party to bind ChoicePoint to do or refrain from doing
anything to satisfy a third party claimant. If, for example, a claim is made by
a Governmental Authority that ChoicePoint must refrain from some particular
conduct on or about the Land in order to comply with Applicable Laws, BNPPLC
cannot bind ChoicePoint (and will not purport to bind ChoicePoint) to any
agreement to refrain from such conduct or otherwise prevent ChoicePoint from
continuing to contest the claim by reason of any provision set forth herein.

Moreover, so long as this Lease continues, no Interested Party may settle any
claim involving the Property by executing any agreement (including any consent
decree proposed by any Governmental Authority) which purports to prohibit, limit
or impose conditions upon any use of the Property by ChoicePoint without the
prior written consent of ChoicePoint. In the case of any proposed settlement of
a claim asserted by a Governmental Authority against BNPPLC, ChoicePoint will
not unreasonably withhold such consent. However, for purposes of determining
whether it is reasonable for

 

17



--------------------------------------------------------------------------------

ChoicePoint to withhold such consent, any diligent ongoing undertaking by
ChoicePoint to contest such the claim on behalf of BNPPLC will be relevant.

Subject to the foregoing provisions in this subparagraph 5(D)(5), any Interested
Party may agree for itself (and only for itself) to act or refrain from doing
anything as demanded or requested by a third party claimant; provided, however,
in no event will such an agreement impede ChoicePoint from continuing to
exercise its rights to operate its business on the Property or elsewhere in any
lawful manner deemed appropriate by ChoicePoint, nor will any such agreement
limit or impede ChoicePoint’s right to contest claims raised by any third party
claimants (including Governmental Authorities) that ChoicePoint is not complying
or has not complied with Applicable Laws.

(6) Defense of Tax Claims. This Lease does not grant to ChoicePoint any right to
control the defense of or contest any tax claim for which an Interested Party
may have a right to indemnity under subparagraph 5(C), other than the right to
contest Local Impositions as provided in subparagraph 5(A), nor does this Lease
grant to ChoicePoint the right to inspect the income tax returns, books or
records of any Interested Party. Nevertheless, if a tax claim is asserted
against BNPPLC for which it is entitled to be indemnified pursuant to
subparagraph 5(C), BNPPLC will consider in good faith any defenses and
strategies proposed by ChoicePoint with regard to such claim. Further, if any
such tax claim is asserted against BNPPLC which involves assertions that apply
not only to the transactions contemplated by this Lease, but also to other
similar transactions in which BNPPLC has participated, then BNPPLC will not
settle the claim on a basis that results in a disproportionately greater tax
burden with respect to the transactions contemplated herein than with respect to
such other similar transactions. For example, if taxing authorities assert that
both this Lease and other comparable lease agreements made by BNPPLC are not
financing arrangements as intended by the parties thereto, and on the basis of
such assertions the taxing authorities claim that BNPPLC owes income taxes which
are not Excluded Taxes, then BNPPLC will not settle the claim in a manner that
would cause ChoicePoint’s liability under subparagraph 5(C) to be
disproportionately greater than the indemnity obligation of another similarly
situated tenant of BNPPLC under another lease agreement with an indemnity
provision comparable to subparagraph 5(C). Also, BNPPLC will not grant to
another tenant the right to dictate to BNPPLC the tax position BNPPLC must take
in regard to the Property or the Operative Documents, except that BNPPLC may
include provisions comparable to the foregoing in other leases to assure other
tenants against a disproportionately greater burden than ChoicePoint will bear
in regard to any settlement of a tax claim by BNPPLC.

(7) Indemnified Parties Other than Landlord. As a condition to making any
indemnity payment for Losses directly to any Interested Party other than BNPPLC
itself, ChoicePoint may require the Interested Party to confirm and agree in
writing that it will be obligated to make the payments to ChoicePoint as
provided in subparagraph 5(E) in the event the Interested Party subsequently
receives a refund of the Losses covered by such indemnity payment.

 

18



--------------------------------------------------------------------------------

(E) Refunds and Credits Related to Losses Paid by ChoicePoint.

(1) If BNPPLC receives a refund of any Losses paid, reimbursed or advanced by
ChoicePoint pursuant to this Paragraph 5 that has not already been accounted for
in the After Tax Basis calculation described in subparagraph 5(C)(1), BNPPLC
will promptly pay to ChoicePoint the amount of such refund, plus or minus any
net tax benefits or detriments realized by BNPPLC as a result of the refund and
such payment to ChoicePoint; provided, that the amount payable to ChoicePoint
will not exceed the amount of the indemnity payment in respect of such refunded
Losses that was made by ChoicePoint. If it is subsequently determined that
BNPPLC was not entitled to the refund, the portion of the refund that is repaid
or recaptured will be treated as a Loss for which ChoicePoint must indemnify
BNPPLC pursuant to this Paragraph 5 without regard to subparagraph 5(D). If, in
connection with any such refund, BNPPLC also receives an amount representing
interest on such refund, BNPPLC will promptly pay to ChoicePoint the amount of
such interest, plus or minus any net tax benefits or detriments realized by
BNPPLC as a result of the receipt or accrual of the interest and as a result of
such payment to ChoicePoint; provided, that BNPPLC will not be required to make
any such payment in respect of the interest (if any) that is fairly attributable
to a period for which ChoicePoint had not yet paid, reimbursed or advanced the
Losses refunded to BNPPLC.

(2) If any Interested Party (other than BNPPLC itself) receives a refund of any
Loss paid, reimbursed or advanced by ChoicePoint pursuant to this Paragraph 5
that has not already been accounted for in the After Tax Basis calculation
described in subparagraph 5(C)(1), ChoicePoint may demand (and enforce the
demand pursuant to any agreement previously delivered by the Interested Party as
provided in subparagraph 5(D)(7)) that such Interested Party promptly pay to
ChoicePoint the amount of such refund, plus or minus any net tax benefits or
detriments realized by such Interested Party as a result of the refund and such
payment to ChoicePoint; provided, that the amount payable to ChoicePoint will
not exceed the amount of the indemnity payment in respect of such refunded
Losses that was made by ChoicePoint. If it is subsequently determined that such
Interested Party was not entitled to the refund, the portion of the refund that
is repaid or recaptured will be treated as a Loss for which ChoicePoint must
indemnify such Interested Party pursuant to this Paragraph 5 without regard to
subparagraph 5(D). If, in connection with any such refund, such Interested Party
also receives an amount representing interest on such refund, ChoicePoint may
demand that such Interested Party promptly pay to ChoicePoint the amount of such
interest, plus or minus any net tax benefits or detriments realized by such
Interested Party as a result of the receipt or accrual of the interest and as a
result of such payment to ChoicePoint; provided, that such Interested Party will
not be required to make any such payment in respect of the interest (if any)
which is fairly attributable to a period before ChoicePoint paid, reimbursed or
advanced the Losses refunded to such Interested Party.

(3) With respect to Losses incurred or suffered by an Interested Party and paid
or reimbursed by ChoicePoint on an After Tax Basis, if taxes of such Interested
Party which are not subject to indemnification by ChoicePoint are reduced
because of such

 

19



--------------------------------------------------------------------------------

Losses (whether by reason of a deduction, credit or otherwise) and such
reduction was not taken into account in the calculation of the required
reimbursement or payment by ChoicePoint, then for purposes of this
subparagraph 5(E) such reduction will be considered a “refund”.

(4) Notwithstanding the foregoing, in no event will BNPPLC or any other
Interested Party be required to make any payment to ChoicePoint pursuant to this
subparagraph 5(E) when an Event of Default has occurred and is continuing.

(F) Reimbursement of Excluded Taxes Paid by ChoicePoint. If ChoicePoint is ever
required (by laws imposing withholding tax obligations or otherwise) to pay
Excluded Taxes that any Interested Party should have paid, but failed to pay
when due, in connection with this Lease, such Interested Party must reimburse
ChoicePoint for such Excluded Taxes (together with any additional amount
required to preserve for ChoicePoint the full amount of such reimbursement after
related taxes are considered, calculated in the same manner that an Additional
Indemnity Payment would be calculated under subparagraph 5(C)(1) in the case of
a reimbursement owed by ChoicePoint to an Interested Party) within 30 days after
such Interested Party’s receipt of a written demand for such reimbursement by
ChoicePoint.

(G) Collection on Behalf of Participants. BNPPLC may, on behalf of any
Participant or its Affiliates, collect any amount that becomes due from
ChoicePoint to such Participant or its Affiliates pursuant to subparagraph 5(B)
or 5(C), in which case BNPPLC will be obligated to such Participant in respect
of the collected amount as provided in the Participation Agreement.
Alternatively, as provided in the Participation Agreement, BNPPLC may assign the
right to collect any such amount to such Participant, in which case the
Participant will be entitled to collect the same directly from ChoicePoint.

6 REPLACEMENT OF PARTICIPANTS.

(A) ChoicePoint’s Right to Substitute Participants. So long as no Event of
Default exists, and subject to the terms and conditions set forth in
subparagraph 6(B), if any Participant which is not an Affiliate of BNPPLC (in
this Paragraph, the “Unrelated Participant”) (1) declines to approve the Rent
for an extension of this Lease under subparagraph 1(B), or (2) makes a demand
for compensation under subparagraph 5(B), ChoicePoint may request that BNPPLC
execute Participation Agreement Supplements (as defined in the Participation
Agreement) as needed to transfer the rights of the Unrelated Participant
thereunder to one or more new Participants (in this subparagraph, whether one or
more, the “New Participants”) designated by ChoicePoint who are willing and able
to accept such interests and to make Funding Advances as necessary to terminate
the Unrelated Participant’s right to payments in respect of Base Rent and the
Lease Balance under the Operative Documents. BNPPLC will execute such
Participation Agreement Supplements within ten Business Days of the later to
occur of such request by ChoicePoint and satisfaction of all conditions set
forth in subparagraph 6(B).

(B) Conditions to Replacement of Participants. ChoicePoint and BNPPLC, working
together, will endeavor in good faith to identify New Participants that are
willing to replace any

 

20



--------------------------------------------------------------------------------

Unrelated Participant described in the preceding subparagraph and that are
acceptable to both ChoicePoint and BNPPLC. (The term New Participants may
include new parties to the Participation Agreement and it may include existing
Participants that increase their Funding Advances as needed to replace the
Unrelated Participant.) However, nothing contained herein will be construed to
require BNPPLC itself to increase its Percentage (as defined in the
Participation Agreement) to replace an Unrelated Participant, and nothing herein
contained will be construed to require BNPPLC itself to provide or to obtain
from its Affiliates Funding Advances to replace the Funding Advances that an
Unrelated Participant has provided or agreed to provide. Also, New Participants
will be subject to the approval of BNPPLC; provided, that BNPPLC must not
unreasonably withhold its approval for the substitution of any New Participant
proposed by ChoicePoint for any Unrelated Participant so long as (i) no Event of
Default has occurred and is continuing, (ii) BNPPLC determines it can give such
approval without violating Applicable Laws, without breaching its obligations
under the Participation Agreement, and without waiving rights or remedies it has
under this Lease or the other Operative Documents, (iii) BNPPLC or BNPPLC’s
Parent is not involved in any material litigation adverse to the New Participant
in any pending lawsuit or other legal proceeding, and (iv) all of the conditions
listed in the next sentence are satisfied. Any substitution of New Participants
for an Unrelated Participant as provided in this Paragraph will be subject to
the following conditions:

(1) the proposed substitution does not include a waiver of rights by BNPPLC
against any Unrelated Participant or require BNPPLC to pay any amounts
out-of-pocket that are not reimbursed concurrently by ChoicePoint or the New
Participants;

(2) the New Participants must become parties to the Participation Agreement (by
executing supplements to that agreement as provided therein) and must provide
all funds due to the Unrelated Participant being replaced because of the
termination of the Unrelated Participant’s rights to receive payments in respect
of Net Cash Flow and Net Sales Proceeds (both as defined in the Participation
Agreement); and

(3) the obligations of BNPPLC to the New Participants must not exceed the
obligations that BNPPLC would have had to the Unrelated Participant if there had
been no substitution, other than those for which ChoicePoint is liable.

Upon consummation of any such substitution ChoicePoint must pay to the replaced
Participant Breakage Costs, if any, incurred by the replaced Participant because
of the substitution.

7 ITEMS INCLUDED IN THE PROPERTY. The Land and all Improvements on the Land from
time to time will constitute “Property” covered by this Lease. Further, to the
extent, if any, acquired (in whole or in part) with funds advanced by or on
behalf of the Prior Owner (or any predecessor in interest to the Prior Owner
with respect to the property covered by ChoicePoint’s Prior Lease) under or in
connection with ChoicePoint’s Prior Lease (or any prior lease agreement amended
and restated by ChoicePoint’s Prior Lease) or with other funds for which
ChoicePoint received reimbursement from such funds advanced by or on behalf of
the Prior Owner (or a predecessor in interest), all furnishings, furniture,
chattels, permits, licenses, franchises, certificates and other personal
property of whatever nature will be deemed to have been acquired

 

21



--------------------------------------------------------------------------------

by or on behalf of the Prior Owner and transferred by it to BNPPLC and will
constitute “Property” covered by this Lease, as will all renewals or
replacements of or substitutions for any such Property. If requested by BNPPLC,
ChoicePoint will deliver to BNPPLC an inventory describing all significant items
of Personal Property (and, in the case of tangible personal property, showing
the make, model, serial number and location thereof) with a certification by
ChoicePoint that such inventory is true and complete and that all items
specified in the inventory are covered by this Lease free and clear of any Lien
other than the Bond Security, Permitted Encumbrances or Liens Removable by
BNPPLC.

8 ENVIRONMENTAL.

(A) Environmental Covenants by ChoicePoint.

(1) ChoicePoint will not conduct or permit others to conduct Hazardous Substance
Activities on the Property, except Permitted Hazardous Substance Use and
Remedial Work.

(2) ChoicePoint will not discharge or permit the discharge of anything
(including Permitted Hazardous Substances) on or from the Property that would
require any permit under applicable Environmental Laws, other than (i) storm
water runoff, (ii) waste water discharges through a publicly owned treatment
works, (iii) discharges that are a necessary part of any Remedial Work, and
(iv) other similar discharges consistent with the definition herein of Permitted
Hazardous Substance Use which do not significantly increase the risk of
Environmental Losses to BNPPLC, in each case in compliance with Environmental
Laws.

(3) Following any discovery that Remedial Work is required by Environmental Laws
or is otherwise reasonably believed by BNPPLC to be required, ChoicePoint must
promptly perform and diligently and continuously pursue such Remedial Work.

(4) If requested by BNPPLC in connection with any Remedial Work required by this
subparagraph, ChoicePoint must retain environmental consultants reasonably
acceptable to BNPPLC to evaluate any significant new information generated
during ChoicePoint’s implementation of the Remedial Work and to discuss with
ChoicePoint whether such new information indicates the need for any additional
measures that ChoicePoint should take to protect the health and safety of
persons (including employees, contractors and subcontractors and their
employees) or to protect the environment. ChoicePoint must implement any such
additional measures to the extent required with respect to the Property by
Environmental Laws or otherwise reasonably believed by BNPPLC to be required.

(B) Right of BNPPLC to do Remedial Work Not Performed by ChoicePoint. If
ChoicePoint’s failure to perform any Remedial Work required as provided in
subparagraph 8(A) continues beyond the Environmental Cure Period (as defined
below), BNPPLC may, in addition

 

22



--------------------------------------------------------------------------------

to any other remedies available to it, conduct all or any part of the Remedial
Work. To the extent that Remedial Work is done by BNPPLC pursuant to the
preceding sentence (including any removal of Hazardous Substances), the cost
thereof will be a demand obligation owing by ChoicePoint to BNPPLC. As used in
this subparagraph, “Environmental Cure Period” means the period ending on the
earliest of: (1) thirty days after ChoicePoint is notified of the breach which
must be cured within such period, (2) the date that any writ or order is issued
for the levy or sale of any property owned by BNPPLC (including the Property)
because of such breach, (3) the date that any criminal action is instituted or
overtly threatened against any Interested Party or any of its directors,
officers or employees because of such breach, or (4) any Designated Sale Date
upon which, for any reason, ChoicePoint or an Affiliate of ChoicePoint or any
Applicable Purchaser does not purchase BNPPLC’s interest in the Property
pursuant to the Purchase Agreement for a net price to BNPPLC (when taken
together with any Supplemental Payment paid by ChoicePoint pursuant to the
Purchase Agreement, in the case of a purchase by an Applicable Purchaser) equal
to the Break Even Price.

(C) Environmental Inspections and Reviews. BNPPLC reserves the right to retain
environmental consultants to review any report prepared by ChoicePoint or to
conduct BNPPLC’s own investigation to confirm whether ChoicePoint is complying
with the requirements of this Paragraph 8. ChoicePoint grants to BNPPLC and to
BNPPLC’s agents, employees, consultants and contractors the right to enter upon
the Property to inspect the Property and to perform such tests as BNPPLC deems
necessary or appropriate to review or investigate Hazardous Substances in, on,
under or about the Property or any discharge or suspected discharge of Hazardous
Substances into groundwater or surface water from the Property. ChoicePoint must
promptly reimburse BNPPLC for the reasonable fees of its environmental
consultants and the costs of any such inspections and tests, provided that
BNPPLC will be entitled to reimbursement for the fees of any consultant engaged
as provided in this subparagraph or for the reasonable costs of any inspections
or test undertaken as provided in this subparagraph only if BNPPLC engages the
consultant or orders the inspections or tests in any of the following
circumstances: (1) an Event of Default exists at the time of such engagement,
tests or inspections; (2) ChoicePoint has not exercised the Purchase Option and
BNPPLC has retained the consultant to establish the condition of the Property
prior to any conveyance thereof pursuant to the Purchase Agreement or to the
expiration of this Lease; (3) BNPPLC has retained the consultant to satisfy any
regulatory requirements applicable to BNPPLC or its Affiliates; (4) BNPPLC has
retained the consultant because it has reason to believe, and does in good faith
believe, that a significant violation of Environmental Laws concerning the
Property has occurred; or (5) BNPPLC has retained the consultant because BNPPLC
has been notified of a possible violation of Environmental Laws concerning the
Property by any Governmental Authority having jurisdiction.

(D) Communications Regarding Environmental Matters.

(1) ChoicePoint must promptly advise BNPPLC and Participants of (i) any
discovery known to ChoicePoint of any event or circumstance which would render
any of the representations of ChoicePoint herein or in any of the other
Operative Documents concerning environmental matters inaccurate or misleading in
any material respect if

 

23



--------------------------------------------------------------------------------

made at the time of such discovery and assuming that ChoicePoint was aware of
all relevant facts, (ii) any Remedial Work (or change in Remedial Work) required
or undertaken by ChoicePoint or its Affiliates in response to any (A) discovery
of any Hazardous Substances on, under or about the Property other than Permitted
Hazardous Substances or (B) any claim for damages resulting from Hazardous
Substance Activities, (iii) any discovery known to a Responsible Financial
Officer of ChoicePoint of any occurrence or condition on any real property
adjoining or in the vicinity of the Property which would or could reasonably be
expected to cause the Property or any part thereof to be subject to any
ownership, occupancy, transferability or use restrictions under Environmental
Laws, or (iv) any investigation or inquiry known to a Responsible Financial
Officer of ChoicePoint of any failure or alleged failure by ChoicePoint to
comply with Environmental Laws affecting the Property by any Governmental
Authority responsible for enforcing Environmental Laws. In such event,
ChoicePoint will deliver to BNPPLC within thirty days after BNPPLC’s request, a
preliminary written environmental plan setting forth a general description of
the action that ChoicePoint proposes to take with respect thereto, if any, to
bring the Property into compliance with Environmental Laws or to correct any
breach by ChoicePoint of this Paragraph 8, including any proposed Remedial Work,
the estimated cost and time of completion, the name of the contractor and a copy
of the contractor’s contract, if any, and such additional data, instruments,
documents, agreements or other materials or information as BNPPLC may request.

(2) ChoicePoint will provide BNPPLC and Participants with copies of all material
written communications with Governmental Authorities relating to the matters
listed in the preceding clause (1). ChoicePoint will also provide BNPPLC and
Participants with copies of any correspondence from third Persons which threaten
litigation over any significant failure or alleged significant failure of
ChoicePoint to maintain or operate the Property in accordance with Environmental
Laws.

(3) Prior to ChoicePoint’s submission of a communication to any regulatory
agency or third party which causes, or potentially could cause (whether by
implementation of or response to said communication), a change in the scope,
duration, or nature of any Remedial Work, ChoicePoint must, to the extent
practicable, deliver to BNPPLC and Participants a draft of the proposed
submission (together with the proposed date of submission), and in good faith
assess and consider any comments of BNPPLC regarding the same. Promptly after
BNPPLC’s request, ChoicePoint will meet with BNPPLC to discuss the submission,
will provide any additional information requested by BNPPLC and will provide a
written explanation to BNPPLC addressing the issues raised by comments (if any)
of BNPPLC regarding the submission.

9 INSURANCE REQUIRED AND CONDEMNATION.

(A) Liability Insurance. Throughout the Term ChoicePoint must maintain
commercial general liability insurance against claims for bodily and personal
injury, death and property damage occurring in or upon or resulting from any
occurrence in or upon the Property under one or more insurance policies, all in
such amounts, with such insurance companies and upon such

 

24



--------------------------------------------------------------------------------

terms and conditions (including self-insurance, whether by deductible,
retention, or otherwise) as are consistent with ChoicePoint’s normal insurance
practices with respect to its facilities in the United States. In any event,
policies under which ChoicePoint maintains such insurance will provide, by
endorsement or otherwise, that BNPPLC and the other Interested Parties are also
insured thereunder against such claims with coverage that is not limited by any
negligence or allegation of negligence on their part and with coverage that is
primary, not merely excess over or contributory with the other commercial
general liability coverage they may themselves maintain. ChoicePoint must
deliver and maintain with BNPPLC for each liability insurance policy required by
this Lease written confirmation of the policy and the scope of the coverage
provided thereby issued by the applicable insurer or its authorized agent.

(B) Property Insurance.

(1) Throughout the Term ChoicePoint must keep all Improvements (including all
alterations, additions and changes made to the Improvements) insured against
fire and other casualty under one or more property insurance policies, all in
such amounts, with such insurance companies and upon such terms and conditions
(including self-insurance, whether by deductible, retention, or otherwise) as
are consistent with ChoicePoint’s normal insurance practices with respect to its
facilities in the United States. In any event, policies under which ChoicePoint
maintains such insurance will (a) provide coverage for the full replacement cost
of the Improvements (exclusive of footings and foundations) and on a basis that
eliminates any risk of reduced coverage under co-insurance provisions, (b) show
BNPPLC as an insured as its interest may appear, and (c) provide that the
protection afforded to BNPPLC thereunder is primary (such that any policies
maintained by BNPPLC itself will be excess, secondary and noncontributing) and
is not to be reduced or impaired by acts or omissions of ChoicePoint or any
other beneficiary or insured. ChoicePoint must deliver and maintain with BNPPLC
for each property insurance policy required by this Lease written confirmation
of the policy and the scope of the coverage provided thereby issued by the
applicable insurer or its authorized agent.

(2) If any of the Property is destroyed or damaged by fire, explosion,
windstorm, hail or by any other casualty against which insurance is required
hereunder, (a) BNPPLC may, but will not be obligated to, make proof of loss if
not made promptly by ChoicePoint after notice from BNPPLC, (b) each insurance
company concerned is hereby authorized and directed to make payment for such
loss directly to BNPPLC (or, if so instructed by BNPPLC, to ChoicePoint) for
application as required by Paragraph 10, and (c) BNPPLC will be entitled, in its
own name or in the name of ChoicePoint or in the name of both, to settle, adjust
or compromise any and all claims for loss, damage or destruction under any
policy or policies of insurance; except that, if any such claim is for less than
ten percent (10%) of the Lease Balance and no Event of Default has occurred and
is continuing, ChoicePoint alone will have the right to settle, adjust or
compromise the claim as ChoicePoint deems appropriate; and, except that, so long
as no Event of Default has occurred and is continuing and ChoicePoint is
proceeding with reasonably diligence to try to settle, adjust or compromise the
claim, ChoicePoint may lead the negotiations with the insurer and BNPPLC will
not unreasonably withhold or delay its

 

25



--------------------------------------------------------------------------------

approval of any such settlement, adjustment or compromise proposed by
ChoicePoint.

(3) BNPPLC will not in any event or circumstances be liable or responsible for
failure to collect, or to exercise diligence in the collection of, any insurance
proceeds.

(4) If any casualty results in damage to or loss or destruction of the Property,
ChoicePoint must give prompt notice thereof to BNPPLC and Paragraph 10 will
apply.

(C) Failure to Obtain Insurance. If ChoicePoint fails to obtain any insurance or
to provide confirmation of any such insurance as required by this Lease, BNPPLC
will be entitled (but not required), after no less than five days notice to
ChoicePoint, to obtain the insurance that ChoicePoint has failed to obtain or
for which ChoicePoint has not provided the required confirmation and, without
limiting BNPPLC’s other remedies under the circumstances, BNPPLC may require
ChoicePoint to reimburse BNPPLC for the cost of such insurance and to pay
interest thereon computed at the Default Rate from the date such cost was paid
by BNPPLC until the date of reimbursement by ChoicePoint.

(D) Condemnation. Immediately upon obtaining knowledge of the commencement of
any proceedings for the condemnation of the Property or any portion thereof, or
any other similar governmental or quasi-governmental proceedings arising out of
injury or damage to the Property or any portion thereof, each party will
promptly notify the other (provided, however, BNPPLC will have no liability for
its failure to provide such notice) of the pendency of such proceedings. Upon
its obtaining knowledge of the commencement of any such proceedings, ChoicePoint
must, at its expense, diligently prosecute any such proceedings and must consult
with BNPPLC, its attorneys and experts and cooperate with them as reasonably
requested in the carrying on or defense of any such proceedings. BNPPLC is
hereby authorized, in its own name or in the name of ChoicePoint or in the name
of both, at any time when an Event of Default has occurred and is continuing,
but not otherwise without ChoicePoint’s prior consent, to execute and deliver
valid acquittances for, and to appeal from, any such judgment, decree or award
concerning condemnation of any of the Property. BNPPLC will not in any event or
circumstances be liable or responsible for failure to collect, or to exercise
diligence in the collection of, any such proceeds, judgments, decrees or awards.

Notwithstanding the foregoing provisions of this subparagraph, in the case of
any taking of less than all or substantially all of the Property, (1) if
condemnation proceeds totaling not more than ten percent (10%) of the Lease
Balance are to be recovered, ChoicePoint may directly receive and hold such
proceeds so long as no Event of Default has occurred and is continuing and so
long as ChoicePoint applies such proceeds as required herein, and (2) so long as
no Event of Default has occurred and is continuing and ChoicePoint is proceeding
with reasonably diligence to try to settle, adjust or compromise the claim for
condemnation proceeds, ChoicePoint may lead the negotiations with the condemning
authority and BNPPLC will not unreasonably withhold or delay its approval of any
such settlement, adjustment or compromise proposed by ChoicePoint.

(E) Waiver of Subrogation. ChoicePoint, intending to bind itself and any Person

 

26



--------------------------------------------------------------------------------

claiming through it (including any insurance company claiming by way of
subrogation), waives any and every claim which arises or may arise in its favor
against BNPPLC or any other Interested Party to recover Losses caused by or
arising out of occurrences on or about the Property for which ChoicePoint is
compensated by insurance or would be compensated by the insurance contemplated
in this Lease, but for any deductible or self-insured retention maintained under
such insurance or but for a failure of ChoicePoint to maintain the insurance as
required by this Lease. ChoicePoint agrees to have such insurance policies
properly endorsed so as to make them valid notwithstanding this waiver, if such
endorsement is required to prevent a loss of insurance.

10 APPLICATION OF INSURANCE AND CONDEMNATION PROCEEDS.

(A) Collection and Application of Insurance and Condemnation Proceeds Generally.
This Paragraph 10 will govern the application of proceeds received by BNPPLC or
ChoicePoint during the Term from any third party (1) under any property
insurance policy as a result of damage to the Property (including proceeds
payable under any insurance policy covering the Property which is maintained by
ChoicePoint), (2) as compensation for any restriction placed upon the use or
development of the Property or for the condemnation of the Property or any
portion thereof, or (3) because of any judgment, decree or award for injury or
damage to the Property (e.g.,damage resulting from a third party’s release of
Hazardous Materials onto the Property); excluding, however, any funds paid to
BNPPLC by BNPPLC’s Parent, by an Affiliate of BNPPLC or by any Participant that
is made to compensate BNPPLC for any Losses BNPPLC may suffer or incur in
connection with this Lease or the Property. Except as provided in subparagraph
10(D), ChoicePoint must promptly pay over to BNPPLC any insurance, condemnation
or other proceeds covered by this Paragraph 10 which ChoicePoint may receive
from any insurer, condemning authority or other third party. All proceeds
covered by this Paragraph 10, including those received by BNPPLC from
ChoicePoint or third parties, will be applied as follows:

(1) First, proceeds covered by this Paragraph 10 will be used to reimburse
BNPPLC for any costs and expenses, including Attorneys’ Fees, that BNPPLC
incurred to collect the proceeds.

(2) Second, the proceeds remaining after such reimbursement to BNPPLC
(hereinafter, the “Remaining Proceeds”) will be applied, as hereinafter more
particularly provided, either as a Qualified Prepayment or to reimburse
ChoicePoint or BNPPLC for the actual out-of-pocket costs of repairing or
restoring the Property. Until, however, any Remaining Proceeds received by
BNPPLC are applied by BNPPLC as a Qualified Prepayment or applied by BNPPLC to
reimburse costs of repairs to or restoration of the Property pursuant to this
Paragraph 10, BNPPLC will hold and maintain such Remaining Proceeds as Escrowed
Proceeds in an interest bearing account, and all interest earned on such account
will be added to and made a part of such Escrowed Proceeds.

(B) Advances of Escrowed Proceeds to ChoicePoint. Except as otherwise provided
below in this Paragraph 10, BNPPLC will advance all Remaining Proceeds held by
it as

 

27



--------------------------------------------------------------------------------

Escrowed Proceeds to reimburse ChoicePoint for the actual out-of-pocket cost to
ChoicePoint of repairing or restoring the Property in accordance with the
requirements of this Lease and the other Operative Documents as the applicable
repair or restoration, progresses and upon compliance by ChoicePoint with such
terms, conditions and requirements as may be reasonably imposed by BNPPLC to
assure the completion of such repair or restoration with available funds. So
long as any Lease Balance remains outstanding, however, BNPPLC will not be
required to pay Escrowed Proceeds to ChoicePoint in excess of the actual
out-of-pocket cost to ChoicePoint of the applicable repair or restoration, as
evidenced by invoices or other documentation reasonably satisfactory to BNPPLC,
it being understood that BNPPLC may retain and, after ChoicePoint has completed
the applicable repair or restoration and been reimbursed for the out-of-pocket
cost thereof, apply any such excess (or so much thereof as is needed to reduce
the Lease Balance to zero) as a Qualified Prepayment.

(C) Application of Escrowed Proceeds as a Qualified Prepayment. Provided no
Event of Default has occurred and is continuing, BNPPLC will apply any Remaining
Proceeds paid to it (or other amounts available for application as a Qualified
Prepayment) as a Qualified Prepayment on any date that BNPPLC is directed to do
so by a notice from ChoicePoint; however, if such a notice from ChoicePoint
specifies an effective date for a Qualified Prepayment that is less than five
Business Days after BNPPLC’s actual receipt of the notice, BNPPLC may postpone
the date of the Qualified Prepayment to any date not later than five Business
Days after BNPPLC’s receipt of the notice. In any event, BNPPLC may deduct
Breakage Costs incurred in connection with any Qualified Prepayment from the
Remaining Proceeds or other amounts available for application as the Qualified
Prepayment, and ChoicePoint must reimburse BNPPLC upon request for any such
Breakage Costs that BNPPLC incurs but does not deduct.

(D) Right of ChoicePoint to Receive and Apply Remaining Proceeds Below a Certain
Level. If any condemnation of any portion of the Property or any casualty
resulting in the diminution, destruction, demolition or damage to any portion of
the Property will (in the good faith judgment of BNPPLC) reduce the then current
“AS IS” market value by less than ten percent (10%) of the Lease Balance and (in
the good faith estimation of BNPPLC) be unlikely to result in Remaining Proceeds
of more than ten percent (10%) of the Lease Balance, and if no Event of Default
has occurred and is continuing, then BNPPLC will, upon ChoicePoint’s request,
instruct the condemning authority or insurer, as applicable, to pay the
Remaining Proceeds resulting therefrom directly to ChoicePoint. ChoicePoint must
apply any such Remaining Proceeds to the repair or restoration of the Property
to a safe and secure condition and to a value of no less than the value before
the taking or casualty.

(E) Special Provisions Applicable After an Event of Default. Notwithstanding the
foregoing, when any Event of Default has occurred and is continuing, BNPPLC will
be entitled to receive and collect all insurance, condemnation or other proceeds
governed by this Paragraph 10 and to apply all Remaining Proceeds, when and to
the extent deemed appropriate by BNPPLC in its sole discretion, either (A) to
the reimbursement of ChoicePoint or BNPPLC for the out-of-pocket cost of
repairing or restoring the Property, or (B) as Qualified Prepayments. Further,
when any Event of Default has occurred and is continuing, if the Remaining
Proceeds paid to BNPPLC with respect to any damage or destruction of the
Property are reduced by reason

 

28



--------------------------------------------------------------------------------

of any insurance deductible or self-insured retention, ChoicePoint must pay to
BNPPLC upon demand an additional amount equal to the full amount of such
deductible or self insured retention, whereupon the additional amount paid will
be added to the Remaining Proceeds and applied as such by BNPPLC in accordance
with the provisions of this Lease.

(F) ChoicePoint’s Obligation to Restore. Regardless of the adequacy of any
Remaining Proceeds available to ChoicePoint hereunder, if the Property is
damaged by fire or other casualty or less than all or substantially all of the
Property is taken by condemnation, ChoicePoint must either (1) promptly restore
or improve the Property or the remainder thereof to a value no less than the
Lease Balance and to a reasonably safe and sightly condition, or (2) promptly
restore the Property or remainder thereof to a reasonably safe and sightly
condition and pay to BNPPLC for application as a Qualified Prepayment the amount
(if any), as determined by BNPPLC, needed to reduce the Lease Balance to no more
than the then current “AS IS” market value of the Property or remainder thereof.

(G) Takings of All or Substantially All of the Property. In the event of any
taking of all or substantially all of the Property, BNPPLC will be entitled to
apply all Remaining Proceeds (or so much thereof as is required to reduce the
Lease Balance to zero) as a Qualified Prepayment. Any taking of so much of the
Property as, in BNPPLC’s good faith judgment, makes it impracticable to restore
or improve the remainder thereof as required by part (1) of the preceding
subparagraph will be considered a taking of substantially all the Property for
purposes of this Paragraph 10.

(H) If Remaining Proceeds Exceed the Lease Balance. Notwithstanding the various
provisions of this Paragraph 10 authorizing BNPPLC to apply Remaining Proceeds
received by it during the Term as a Qualified Prepayment, in the event any such
Remaining Proceeds exceed the sum of (i) all payments thereof made to
ChoicePoint to reimburse it for the costs of repairs and restoration to the
Property, (ii) any application thereof to cover costs incurred by BNPPLC for the
repair or restoration the Property and (iii) the Lease Balance, such excess will
not be applied as a Qualified Prepayment, but rather will constitute Escrowed
Proceeds which must, if ChoicePoint exercises the Purchase Option or
ChoicePoint’s Remarketing Rights pursuant to the Purchase Agreement, be
delivered to the purchaser of the Property (be it ChoicePoint or an Applicable
Purchaser) as provided therein.

11 ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF CHOICEPOINT
CONCERNING THE PROPERTY. ChoicePoint represents, warrants and covenants as
follows:

(A) Operation and Maintenance. ChoicePoint must operate and maintain the
Property in a good and workmanlike manner and in compliance with Applicable Laws
in all material respects and pay or cause to be paid all fees or charges of any
kind due in connection therewith. (If ChoicePoint does not promptly correct any
failure of the Property to comply with Applicable Laws that is the subject of a
written complaint or demand for corrective action given by any Governmental
Authority to ChoicePoint, or to BNPPLC and forwarded by it to ChoicePoint, then
for purposes of the preceding sentence, ChoicePoint will be considered not to
have maintained the Property “in compliance with all Applicable Laws in all
material respects” whether or not the

 

29



--------------------------------------------------------------------------------

noncompliance would be material in the absence of the complaint or demand.)
ChoicePoint will not use or occupy, or allow the use or occupancy of, the
Property in any manner which violates any Applicable Laws or which constitutes a
public or private nuisance or which makes void, voidable or cancelable any
insurance then in force with respect to the Property. To the extent that any of
the following would, individually or in the aggregate, materially and adversely
affect the value of the Property or the use of the Property for purposes
permitted by this Lease, ChoicePoint will not, without BNPPLC’s prior consent:
(i) initiate or permit any zoning reclassification of the Property; (ii) seek
any variance under existing zoning ordinances applicable to the Property;
(iii) use or permit the use of the Property in a manner that would result in
such use becoming a nonconforming use under applicable zoning ordinances or
similar laws, rules or regulations; (iv) execute or file any subdivision plat
affecting the Property; or (v) consent to the annexation of the Property to any
municipality. ChoicePoint will not cause or permit any drilling or exploration
for, or extraction, removal or production of, minerals from the surface or
subsurface of the Property (except as may be required in connection with any
Remedial Work), and ChoicePoint will not do anything that could reasonably be
expected to significantly reduce the market value of the Property. If
ChoicePoint receives a notice or claim from any Governmental Authority that the
Property is not in compliance with any Applicable Law, or that any action may be
taken against BNPPLC because the Property does not comply with any Applicable
Law, ChoicePoint must promptly furnish a copy of such notice or claim to BNPPLC.

Notwithstanding the foregoing, ChoicePoint may in good faith, by appropriate
proceedings, contest the validity and applicability of any Applicable Law with
respect to the Property, and pending such contest ChoicePoint will not be deemed
in default hereunder because of the violation of such Applicable Law, if
ChoicePoint diligently prosecutes such contest to completion in a manner
reasonably satisfactory to BNPPLC, and if ChoicePoint promptly causes the
Property to comply with any such Applicable Law upon a final determination by a
court of competent jurisdiction that the same is valid and applicable to the
Property; provided, however, in any event such contest must be concluded and the
violation of such Applicable Law must be corrected by ChoicePoint and any claims
asserted against BNPPLC or the Property because of such violation must be paid
by ChoicePoint, all prior to the earliest of (i) the date that any criminal
prosecution is instituted or overtly threatened against any Interested Party or
any of its directors, officers or employees because of such violation, (ii) the
date that any action is taken or overtly threatened by any Governmental
Authority against BNPPLC or any property owned by BNPPLC (including the
Property) because of such violation, or (iii) a Designated Sale Date upon which,
for any reason, ChoicePoint or an Affiliate of ChoicePoint or any Applicable
Purchaser does not purchase BNPPLC’s interest in the Property pursuant to the
Purchase Agreement for a price to BNPPLC (when taken together with any
Supplemental Payment paid by ChoicePoint pursuant to the Purchase Agreement, in
the case of a purchase by an Applicable Purchaser) equal to the Break Even
Price.

(B) Debts for Construction, Maintenance, Operation or Development. ChoicePoint
must cause all debts and liabilities incurred in the construction, maintenance,
operation or development of the Property, including invoices for labor, material
and equipment and all debts and charges for utilities servicing the Property, to
be promptly paid.

 

30



--------------------------------------------------------------------------------

Notwithstanding the foregoing, ChoicePoint may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted
statutory liens in the nature of contractors’, mechanics’ or materialmens’
liens, and pending such contest ChoicePoint will not be deemed in default under
this subparagraph because of the contested lien if (1) within thirty days after
being asked to do so by BNPPLC, ChoicePoint bonds over to BNPPLC’s reasonable
satisfaction all such contested liens against the Property alleged to secure an
amount in excess of $1,000,000 (individually or in the aggregate),
(2) ChoicePoint diligently prosecutes such contest to completion in a manner
reasonably satisfactory to BNPPLC, and (3) ChoicePoint promptly causes to be
paid any amount adjudged by a court of competent jurisdiction to be due, with
all costs and interest thereon, promptly after such judgment becomes final;
provided, however, that in any event each such contest must be concluded and the
lien, interest and costs must be paid by ChoicePoint prior to the earliest of
(i) the date that any criminal prosecution is instituted or overtly threatened
against any Interested Party or its directors, officers or employees because of
the nonpayment thereof, (ii) the date that any writ or order is issued under
which the Property or any other property in which BNPPLC has an interest may be
seized or sold or any other action is taken or overtly threatened against BNPPLC
or any property in which BNPPLC has an interest because of the nonpayment
thereof, or (iii) a Designated Sale Date upon which, for any reason, ChoicePoint
or an Affiliate of ChoicePoint or any Applicable Purchaser does not purchase
BNPPLC’s interest in the Property pursuant to the Purchase Agreement for a price
to BNPPLC (when taken together with any Supplemental Payment paid by ChoicePoint
pursuant to the Purchase Agreement, in the case of a purchase by an Applicable
Purchaser) equal to the Break Even Price.

(C) Repair, Maintenance, Alterations and Additions. ChoicePoint must keep the
Property in good order, operating condition and appearance and must cause all
necessary repairs, renewals and replacements to be promptly made. ChoicePoint
will not allow any of the Property to be materially misused, abused or wasted,
and ChoicePoint will promptly replace any worn-out fixtures and tangible
Personal Property with fixtures and personal property comparable to the replaced
items when new. ChoicePoint will not, without the prior consent of BNPPLC,
(i) remove from the Property any fixture or Personal Property having significant
value except such as are replaced by ChoicePoint by fixtures or Personal
Property of equal suitability and value, free and clear of any lien or security
interest (and for purposes of this clause “significant value” will mean any
fixture or Personal Property that has a value of more than $100,000 or that,
when considered together with all other fixtures and Personal Property removed
and not replaced by ChoicePoint by items of equal suitability and value, has an
aggregate value of $500,000 or more) or (ii) make material new Improvements or
alter Improvements in any material respect.

However, so long as no Event of Default has occurred and is continuing, BNPPLC
will not unreasonably withhold a consent requested by ChoicePoint pursuant to
the preceding sentence for the construction or alteration of Improvements.
ChoicePoint acknowledges, however, that BNPPLC’s refusal or failure to give such
consent will be deemed reasonable if BNPPLC believes that the construction or
alteration for which ChoicePoint is requesting consent could have a material
adverse impact upon the value of the Property (taken as whole), or if
ChoicePoint has not provided BNPPLC with adequate information to allow BNPPLC to
properly evaluate such impact on value.

 

31



--------------------------------------------------------------------------------

Without limiting the foregoing, ChoicePoint must notify BNPPLC before making any
significant alterations to the Improvements, regardless of the impact on the
value of the Property expected to result from such alterations.

(D) Development Authority Lease; Bond Security and Permitted Encumbrances.

(1) ChoicePoint must comply with and cause to be performed all of the covenants,
agreements and obligations imposed by the Development Authority Lease upon the
lessee thereunder or imposed by the Bond Security upon the owner of the Land and
Improvements (the “Underlying Obligations”); except that (a) ChoicePoint will
not be required to make or reimburse BNPPLC for Underlying Bond Payments, and
(b) ChoicePoint will not be required by this subparagraph to satisfy other
Underlying Obligations if and to the extent that BNPPLC, as Bondholder, can
waive and is required by subparagraph 4(E)(1) of the Closing Certificate to
waive any failure of ChoicePoint to satisfy such other Underlying Obligations.
Without limiting the foregoing, ChoicePoint must do on behalf of BNPPLC whatever
is required by the Development Authority Lease (other than the making of
Underlying Bond Payments), and refrain from doing whatever is prohibited by the
Development Authority Lease, as necessary to prevent any “Event of Default”
under and as defined in the Development Authority Lease which would, despite any
waiver by the Bondholder, entitle the Development Authority to terminate the
Development Authority Lease or otherwise exercise remedies for default against
BNPPLC.

(2) ChoicePoint must comply with and will cause to be performed all of the
covenants, agreements and obligations imposed upon the owner of any interest in
the Property by the Permitted Encumbrances. Without limiting the foregoing,
ChoicePoint must cause all amounts to be paid when due, the payment of which is
secured by any Lien against the Property created by the Permitted Encumbrances.
Without the prior consent of BNPPLC, ChoicePoint will not enter into, initiate,
approve or consent to any modification of any Permitted Encumbrance that would
create or expand or purport to create or expand obligations or restrictions
which would encumber BNPPLC’s interest in the Property or be binding upon BNPPLC
itself.

(E) Books and Records Concerning the Property. ChoicePoint must keep books and
records that are accurate and complete in all material respects for the Property
and must permit all such books and records (including all contracts, statements,
invoices, bills and claims for labor, materials and services supplied for the
operation of Improvements) to be inspected and copied by BNPPLC.

12 ASSIGNMENT AND SUBLETTING BY CHOICEPOINT.

(A) BNPPLC’s Consent Required. Without the prior consent of BNPPLC, ChoicePoint
will not assign, transfer, mortgage, pledge or hypothecate this Lease or any
interest of ChoicePoint hereunder and will not sublet all or any part of the
Property, by operation of law

 

32



--------------------------------------------------------------------------------

or otherwise, except as follows:

(1) So long as no Event of Default has occurred and is continuing, ChoicePoint
may sublet (a) to Affiliates of ChoicePoint, or (b) no more than thirty-three
percent (33%) (computed on the basis of square footage) of the useable space in
then existing and completed building Improvements to Persons who are not
ChoicePoint’s Affiliates, subject to the conditions that (i) any such sublease
by ChoicePoint must be made expressly subject and subordinate to the terms
hereof, (ii) the sublease must have a term equal to or less than the remainder
of the then effective Term of this Lease, and (iii) the use permitted by the
sublease must be expressly limited to uses consistent with subparagraph 2(A) or
other uses approved in advance by BNPPLC as uses that will not present any
extraordinary risk of uninsured environmental or other liability.

(2) So long as no Event of Default has occurred and is continuing, ChoicePoint
may assign all of its rights under this Lease and the other Operative Documents
to an Affiliate of ChoicePoint, subject to the conditions that (a) the
assignment must be in writing and must unconditionally provide that the
Affiliate assumes all of ChoicePoint’s obligations hereunder and thereunder, and
(b) ChoicePoint must execute an unconditional guaranty of the obligations
assumed by the Affiliate in form satisfactory to BNPPLC, confirming (x) that
notwithstanding the assignment ChoicePoint will remain primarily liable for all
of the obligations undertaken by ChoicePoint under the Operative Documents,
(y) that such guaranty is a guaranty of payment and performance and not merely
of collection, and (z) that ChoicePoint waives to the extent permitted by
Applicable Law all defenses otherwise available to guarantors or sureties.

(B) Consent Not a Waiver. No consent by BNPPLC to a sale, assignment, transfer,
mortgage, pledge or hypothecation of this Lease or ChoicePoint’s interest
hereunder, and no assignment or subletting of the Property or any part thereof
in accordance with this Lease or otherwise with BNPPLC’s consent, will release
ChoicePoint from liability hereunder; and any such consent will apply only to
the specific transaction thereby authorized and will not relieve ChoicePoint
from any requirement of obtaining the prior consent of BNPPLC to any further
sale, assignment, transfer, mortgage, pledge or hypothecation of this Lease or
any interest of ChoicePoint hereunder.

13 ASSIGNMENT BY BNPPLC.

(A) Restrictions on Transfers. Except by a Permitted Transfer, BNPPLC will not
assign, transfer, mortgage, pledge, encumber or hypothecate this Lease or the
other Operative Documents or any interest of BNPPLC in and to the Property
during the Term without the prior consent of ChoicePoint, which consent
ChoicePoint may withhold in its sole discretion.

(B) Effect of Permitted Transfer or other Assignment by BNPPLC. If by a
Permitted Transfer BNPPLC sells or otherwise transfers the Property and assigns
to the transferee all of BNPPLC’s rights under this Lease and under the other
Operative Documents, and if the

 

33



--------------------------------------------------------------------------------

transferee expressly assumes all of BNPPLC’s obligations under this Lease and
under the other Operative Documents, then BNPPLC will thereby be released from
any obligations arising after such assumption under this Lease or under the
other Operative Documents, and ChoicePoint must look solely to each successor in
interest of BNPPLC for performance of such obligations.

14 BNPPLC’S RIGHT TO ENTER AND TO PERFORM FOR CHOICEPOINT .

(A) Right to Enter. BNPPLC and BNPPLC’s representatives may enter the Property
for the purpose of making inspections or performing any work BNPPLC is
authorized to undertake by the next subparagraph or for the purpose of
confirming whether ChoicePoint has complied with the requirements of this Lease
or the other Operative Documents. So long as no Event of Default has occurred
and is continuing and no apparent emergency exists which would justify immediate
entry, BNPPLC will give ChoicePoint at least two Business Days notice before
making any such entry over the objection of ChoicePoint and will limit any such
entry to normal business hours.

(B) Performance for ChoicePoint. If ChoicePoint fails to perform any act or to
take any action required of it by this Lease or the Closing Certificate, or to
pay any money which ChoicePoint is required by this Lease or the Closing
Certificate to pay, and if such failure or action constitutes an Event of
Default or renders any Interested Party or any director, officer, employee or
Affiliate of any Interested Party at risk of criminal prosecution or renders
BNPPLC’s interest in the Property or any part thereof at risk of forfeiture by
forced sale, termination of the Development Authority Lease or otherwise, then
in addition to any other remedies specified herein or otherwise available,
BNPPLC may, perform or cause to be performed such act or take such action or pay
such money. Any expenses so incurred by BNPPLC, and any money so paid by BNPPLC,
will be a demand obligation owing by ChoicePoint to BNPPLC. Further, upon making
such payment, BNPPLC will be subrogated to all of the rights of the person,
corporation or body politic receiving such payment. But nothing herein will
imply any duty upon the part of BNPPLC to do any work which under any provision
of this Lease ChoicePoint may be required to perform, and the performance
thereof by BNPPLC will not constitute a waiver of ChoicePoint’s default. BNPPLC
may during the progress of any such work by BNPPLC keep and store upon the
Property all necessary materials, tools, and equipment. BNPPLC will not in any
event be liable for inconvenience, annoyance, disturbance, loss of business, or
other damage to ChoicePoint or the subtenants or invitees of ChoicePoint by
reason of the performance of any such work, or on account of bringing materials,
supplies and equipment into or through the Property during the course of such
work, and the obligations of ChoicePoint under this Lease will not thereby be
excused in any manner.

15 REMEDIES.

(A) Traditional Lease Remedies. At any time after an Event of Default and after
BNPPLC has given any notice required by subparagraph 15(C), BNPPLC will be
entitled at BNPPLC’s option (and without limiting BNPPLC in the exercise of any
other right or remedy BNPPLC may have, and without any further demand or notice
except as expressly described in this subparagraph 15(A)), to exercise any one
or more of the following remedies:

 

34



--------------------------------------------------------------------------------

(1) By notice to ChoicePoint, BNPPLC may terminate ChoicePoint’s right to
possession of the Property. However, only a notice clearly and unequivocally
confirming that BNPPLC has elected to terminate ChoicePoint’s right of
possession will be effective for purposes of this provision.

(2) Upon termination of ChoicePoint’s right to possession as provided in the
immediately preceding subsection (1) and without further demand or notice,
BNPPLC may re-enter the Property in any manner not prohibited by Applicable Laws
and take possession of all improvements, additions, alterations, equipment and
fixtures thereon and remove any persons in possession thereof. Any personal
property on the Land may be removed and stored in a warehouse or elsewhere, and
in such event the cost of any such removal and storage will be at the expense
and risk of and for the account of ChoicePoint.

(3) Upon termination of ChoicePoint’s right to possession as provided in the
immediately preceding subsection (1), this Lease will terminate and BNPPLC may
recover from ChoicePoint damages which include the following:

(a) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(b) costs and expenses actually incurred by BNPPLC to repair damage to the
Property that ChoicePoint was obligated to (but failed to) repair prior to the
termination;

(c) the sum of the following (“Lease Termination Damages”):

1) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that ChoicePoint proves could have been reasonably
avoided;

2) the worth at the time of award of the amount by which the unpaid Rent for the
balance of the scheduled Term after the time of award exceeds the amount of such
rental loss that ChoicePoint proves could be reasonably avoided;

3) any other amount necessary to compensate BNPPLC for all the detriment
proximately caused by ChoicePoint’s failure to perform ChoicePoint’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including the reasonable costs and expenses of preparing and
altering the Property for reletting and all other costs and expenses of
reletting (including Attorneys’ Fees, advertising costs and brokers’
commissions), and

 

35



--------------------------------------------------------------------------------

(d) such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable Georgia law.

The “worth at the time of award” of the amounts referred to in subparagraph
15(A)(3)(a) and subparagraph 15(A)(3)(c)1) will be computed by allowing interest
at the Default Rate. The “worth at the time of award” of the amount referred to
in subparagraph 15(A)(3)(c)2) will be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of New York at the time of award plus
two percent (2%).

Notwithstanding the foregoing, the total Lease Termination Damages which BNPPLC
may recover from ChoicePoint will be limited in amount to the extent required,
if any, to prevent the sum of recoverable Lease Termination Damages, plus any
Supplemental Payment that BNPPLC has received or remains entitled to recover
pursuant to the Purchase Agreement, from being more than the Maximum Remarketing
Obligation; provided, however, if a Supplemental Payment is owed to BNPPLC
according to the Purchase Agreement, but ChoicePoint fails to pay it, this
limitation upon BNPPLC’s right to recover Lease Termination Damages will be of
no effect. For purposes of this provision, “Maximum Remarketing Obligation” is
intended to have the meaning assigned to it in the Purchase Agreement and is
intended to be computed as of the date any award of Lease Termination Damages to
BNPPLC as if such date was the Designated Sale Date.

(4) Even after a breach of this Lease or abandonment of the Property by
ChoicePoint, BNPPLC may continue this Lease in force and recover Rent as it
becomes due. Accordingly, despite any breach or abandonment by ChoicePoint, this
Lease will continue in effect for so long as BNPPLC does not terminate
ChoicePoint’s right to possession, and BNPPLC may enforce all of BNPPLC’s rights
and remedies under this Lease, including the right to recover the Rent as it
becomes due under this Lease. ChoicePoint’s right to possession will not be
deemed to have been terminated by BNPPLC except pursuant to
subparagraph 15(A)(1) hereof. The following will not constitute a termination of
ChoicePoint’s right to possession:

(a) Acts of maintenance or preservation or efforts to relet the Property;

(b) The appointment of a receiver upon the initiative of BNPPLC to protect
BNPPLC’s interest under this Lease; or

(c) Reasonable withholding of consent to an assignment or subletting, or
terminating a subletting or assignment by ChoicePoint.

(B) Foreclosure Remedies. At any time when an Event of Default has occurred and
is continuing, BNPPLC may notify ChoicePoint of BNPPLC’s intent to pursue
remedies described in Exhibit B, and at any time thereafter, regardless of
whether the Event of Default is continuing, if ChoicePoint has not already
purchased the Property or caused an Applicable Purchaser to

 

36



--------------------------------------------------------------------------------

purchase the Property pursuant to the Purchase Agreement, (i) BNPPLC will have
the power and authority, to the extent provided by law, after proper notice and
lapse of such time as may be required by law, to sell or arrange for a sale to
foreclose its lien and security interest granted in Exhibit B, and (ii) BNPPLC,
in lieu of or in addition to exercising any power of sale granted in Exhibit B,
may proceed by a suit or suits in equity or at law, whether for a foreclosure or
sale of the Property, or against ChoicePoint for the Lease Balance, or for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for the appointment of a receiver
pending any foreclosure or sale of the Property, or for the enforcement of any
other appropriate legal or equitable remedy.

(C) Notice Required So Long As the Purchase Option Continues Under the Purchase
Agreement. So long as ChoicePoint remains in possession of the Property and
there has been no termination of the Purchase Option as provided in subparagraph
6(B) of the Purchase Agreement, BNPPLC’s right to exercise remedies provided in
subparagraph 15(A) or to complete any foreclosure sale as provided in
subparagraph 15(B) will be subject to the condition precedent that BNPPLC has
notified ChoicePoint, at a time when an Event of Default has occurred and is
continuing and no less than thirty days prior to exercising such remedies or
completing such a sale, of BNPPLC’s intent to do so. The condition precedent is
intended to provide ChoicePoint with an opportunity to exercise the Purchase
Option before losing possession of the Property because of the remedies
enumerated in subparagraph 15(A) or because of a sale authorized by subparagraph
15(B). The condition precedent is not, however, intended to extend any period
for curing an Event of Default. Accordingly, if an Event of Default has
occurred, and regardless of whether any Event of Default is then continuing,
BNPPLC may proceed immediately to exercise remedies provided in
subparagraph 15(A) or complete a sale authorized by subparagraph 15(B) at any
time after the earliest of (i) thirty days after BNPPLC has given such a notice
to ChoicePoint, (ii) any date upon which ChoicePoint relinquishes possession of
the Property, or (iii) any termination of the Purchase Option.

(D) Enforceability. This Paragraph 15 will be enforceable to the maximum extent
not prohibited by Applicable Laws, and the unenforceability of any provision in
this Paragraph will not render any other provision unenforceable.

(E) Remedies Cumulative. No right or remedy herein conferred upon or reserved to
BNPPLC is intended to be exclusive of any other right or remedy, and each and
every such right and remedy will be cumulative and in addition to any other
right or remedy given to BNPPLC under this Lease or other Operative Documents or
now or hereafter existing in favor of BNPPLC under Applicable Laws, except as
otherwise expressly provided in the last provision of subparagraph 15(A)(3)
above. In addition to other remedies provided in this Lease, BNPPLC will be
entitled, to the extent permitted by Applicable Law or in equity, to injunctive
relief in case of the violation, or attempted or threatened violation, of any of
the covenants, agreements, conditions or provisions of this Lease, or to a
decree compelling performance of any of the other covenants, agreements,
conditions or provisions of this Lease to be performed by ChoicePoint, or to any
other remedy allowed to BNPPLC at law or in equity. Nothing contained in this
Lease will limit or prejudice the right of BNPPLC to prove for and obtain in
proceedings for bankruptcy or insolvency of ChoicePoint by reason of the
termination of this Lease, an amount equal to the

 

37



--------------------------------------------------------------------------------

maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amount of the loss or damages
referred to above. Without limiting the generality of the foregoing, nothing
contained herein will modify, limit or impair any of the rights and remedies of
BNPPLC under the Purchase Agreement. However, to prevent a double recovery,
BNPPLC acknowledges that BNPPLC’s right to recover Lease Termination Damages may
be limited by the last provision of subparagraph 15(A)(3) above in the event
BNPPLC collects or remains entitled to collect a Supplemental Payment as
provided in the Purchase Agreement.

16 DEFAULT BY BNPPLC. If BNPPLC should default in the performance of any of its
obligations under this Lease, BNPPLC will have the time reasonably required, but
in no event less than thirty days or more than sixty days, to cure such default
after receipt of notice from ChoicePoint specifying such default and specifying
what action ChoicePoint believes is necessary to cure the default.

17 QUIET ENJOYMENT. Provided ChoicePoint pays Base Rent and all Additional Rent
payable hereunder as and when due and payable and keeps and fulfills all of the
terms, covenants, agreements and conditions to be performed by ChoicePoint
hereunder, BNPPLC will not during the Term disturb ChoicePoint’s peaceable and
quiet enjoyment of the Property; however, such enjoyment will be subject to the
terms and conditions of this Lease, to the Development Authority Lease, to the
Bond Security, to Permitted Encumbrances and to any other claims not
constituting Liens Removable by BNPPLC. Any breach by BNPPLC of this Paragraph
will render BNPPLC liable to ChoicePoint for any monetary damages proximately
caused thereby, but as more specifically provided in subparagraph 4(B) above, no
such breach will entitle ChoicePoint to terminate this Lease or excuse
ChoicePoint from its obligation to pay Rent.

18 SURRENDER UPON TERMINATION. Unless ChoicePoint or an Applicable Purchaser is
purchasing or has purchased BNPPLC’s entire interest in the Property pursuant to
the terms of the Purchase Agreement, ChoicePoint must, upon the termination of
ChoicePoint’s right to occupancy, surrender to BNPPLC the Property, including
Improvements constructed by ChoicePoint and fixtures and furnishings included in
the Property, free of all Hazardous Substances (including Permitted Hazardous
Substances) and tenancies and with all Improvements in substantially the same
condition as of the Effective Date. Any movable furniture or movable personal
property belonging to ChoicePoint or any party claiming under ChoicePoint, if
not removed within thirty days after such termination and if BNPPLC so elects,
will be deemed abandoned and become the property of BNPPLC without any payment
or offset therefor. If BNPPLC does not so elect, BNPPLC may remove such property
from the Property and store it at ChoicePoint’s risk and expense. ChoicePoint
must bear the expense of repairing any damage to the Property caused by such
removal by BNPPLC or ChoicePoint.

19 HOLDING OVER BY CHOICEPOINT. Should ChoicePoint not purchase BNPPLC’s right,
title and interest in the Property as provided in the Purchase Agreement, but
nonetheless continue to hold the Property after the termination of this Lease
without objection by BNPPLC, whether

 

38



--------------------------------------------------------------------------------

such termination occurs by lapse of time or otherwise, such holding over will
constitute and be construed as a tenancy from day to day only on and subject to
all of the terms, provisions, covenants and agreements on the part of
ChoicePoint hereunder. No payments of money by ChoicePoint to BNPPLC after the
termination of this Lease will reinstate, continue or extend the Term of this
Lease and no extension of this Lease after the termination thereof will be valid
unless and until the same is reduced to writing and signed by both BNPPLC and
ChoicePoint.

20 RECORDING MEMORANDUM. Contemporaneously with the execution of this Lease, the
parties will execute and record a memorandum of this Lease for purposes of
effecting constructive notice to all Persons of ChoicePoint’s rights hereunder.

21 INDEPENDENT OBLIGATIONS EVIDENCED BY OTHER OPERATIVE DOCUMENTS. ChoicePoint
acknowledges and agrees that nothing contained in this Lease will limit, modify
or otherwise affect any of ChoicePoint’s obligations under the other Operative
Documents, which obligations are intended to be separate, independent and in
addition to, and not in lieu of, the obligations set forth herein. Further, in
the event of any inconsistency between the express terms and provisions of the
Purchase Agreement and the express terms and provisions of this Lease, the
express terms and provisions of the Purchase Agreement will control.

22 AMENDMENT AND RESTATEMENT OF CHOICEPOINT’S PRIOR LEASE. This Lease amends,
restates and replaces ChoicePoint’s Prior Lease in its entirety. Without
limiting the rights and obligations of ChoicePoint under this Lease, ChoicePoint
acknowledges that any and all rights or interest of ChoicePoint under
ChoicePoint’s Prior Lease or otherwise in and to the Land, the improvements to
the Land and to any other property included in the Property (except under this
Lease and the Purchase Documents) are superseded by this Lease and the other
Operative Documents. BNPPLC will have no liability for any breach of
ChoicePoint’s Prior Lease or other documents executed in connection with
ChoicePoint’s Prior Lease by the Prior Owner or by other parties to those
documents. ChoicePoint quitclaims unto BNPPLC any rights or interests
ChoicePoint has in or to the Land, the improvements to the Land and to any other
property included in the Property, other than the rights and interests which are
created or confirmed by this Lease and the other Operative Documents.

[The signature pages follow.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease is executed to be effective as of December 8,
2006.

 

BNP PARIBAS LEASING CORPORATION, a Delaware corporation By:  

/s/ Barry Mendelsohn

  Barry Mendelsohn, Director



--------------------------------------------------------------------------------

[Continuation of signature pages for Lease dated as of December 8, 2006]

 

CHOICEPOINT INC., a Georgia corporation

By:

 

/s/ John Mongelli

 

John Mongelli, Vice President and Treasurer